ICJ_146_Judgment2867ATILO-IFAD_IFAD_NA_2012-02-01_ADV_01_NA_00_EN.txt.                                              Official citation :
                   Judgment No. 2867 of the Administrative Tribunal of the International
                    Labour Organization upon a Complaint Filed against the International
               Fund for Agricultural Development, Advisory Opinion, I.C.J. Reports 2012, p. 10




                                             Mode officiel de citation :
                           Jugement no 2867 du Tribunal administratif de l’Organisation
                         internationale du Travail sur requête contre le Fonds international
                       de développement agricole, avis consultatif, C.I.J. Recueil 2012, p. 10




                                                                                 1030
                                                                  Sales number
                   ISSN 0074-4441                                 No de vente:
                   ISBN 978-92-1-071144-9




7 CIJ1030.indb 2                                                                                 20/11/13 13:54

                   10 	﻿




                                              TABLE OF CONTENTS

                                                                                            Paragraphs

                   Chronology of the Procedure                                                   1-18
                        I. The Court’s Jurisdiction                                             19-27
                       II. Scope of the Court’s Jurisdiction                                    28-32
                       III. The Court’s Discretion                                              33-48
                       IV. Merits                                                               49-99
                           A. Response to Question I                                            62-95
                              1. Factual background                                               70
                              2. Jurisdiction ratione personae of the Tribunal in relation to
                                  the complaint submitted by Ms Saez García                     71-82
                              3. Jurisdiction ratione materiae of the Tribunal                  83-95
                           B. Response to Questions II to VIII                                  96-98
                           C. Response to Question IX                                              99
                   Operative Clause                                                              100




                   4




7 CIJ1030.indb 4                                                                                         20/11/13 13:54

                   11 	                                ﻿



                             LIST OF ACRONYMS AND ABBREVIATIONS


                   Agreement establishing IFAD Agreement of 13 June 1976 establishing the
                                               International Fund for Agricultural Develop-
                                               ment
                   COP                         Conference of the Parties of the United
                                               Nations Convention to Combat Desertifica-
                                               tion in Those Countries Experiencing Serious
                                               Drought and/or Desertification, Particularly
                                               in Africa
                   Global Mechanism            Global Mechanism of the United Nations
                                               Convention to Combat Desertification in
                                               Those Countries Experiencing Serious
                                               Drought and/or Desertification, Particularly
                                               in Africa
                   HRPM                        Human Resources Procedures Manual of the
                                               International Fund for Agricultural Develop-
                                               ment
                   IFAD (or the “Fund”)        International Fund for Agricultural Develop-
                                               ment
                   ILO                         International Labour Organization
                   ILOAT (or the “Tribunal”)   Administrative Tribunal of the International
                                               Labour Organization
                   JAB                         Joint Appeals Board of the International
                                               Fund for Agricultural Development
                   MOU                         Memorandum of Understanding between the
                                               Conference of the Parties of the Convention
                                               to Combat Desertification and the Interna-
                                               tional Fund for Agricultural Development
                                               regarding the Modalities and Administrative
                                               Operations of the Global Mechanism
                   PPM                         Personnel Policies Manual of the Interna-
                                               tional Fund for Agricultural Development
                   Relationship Agreement      Relationship Agreement between the United
                                               Nations and the International Fund for Agri-
                                               cultural Development
                   UNAT                        United Nations Administrative Tribunal
                   UNCCD (or the “Convention”) United Nations Convention to Combat
                                               Desertification in Those Countries Experienc-
                                               ing Serious Drought and/or Desertification,
                                               Particularly in Africa
                   Unesco                      United Nations Educational, Scientific and
                                               Cultural Organization
                   1956 Advisory Opinion       Judgments of the Administrative Tribunal of
                                               the ILO upon Complaints Made against
                                               Unesco, Advisory Opinion, I.C.J. Reports
                                               1956, p. 77



                   5




7 CIJ1030.indb 6                                                                               20/11/13 13:54

                    12 	




                                    INTERNATIONAL COURT OF JUSTICE

        2012                                            YEAR 2012
     1 February
     General List
       No. 146                                        1 February 2012

                              JUDGMENT No. 2867
                      OF THE ADMINISTRATIVE TRIBUNAL
                        OF THE INTERNATIONAL LABOUR
                      ORGANIZATION UPON A COMPLAINT
                      FILED AGAINST THE INTERNATIONAL
                    FUND FOR AGRICULTURAL DEVELOPMENT


                      Jurisdiction of the Court to give advisory opinion requested.
                      Article XII of Annex to Statute of Administrative Tribunal of International
                    Labour Organization (ILOAT) — Power of Executive Board of International
                    Fund for Agricultural Development (IFAD) to request an advisory opinion —
                    Jurisdiction of the Court to give opinion founded on Charter of United Nations and
                    Statute of the Court, not only on Article XII of Annex to ILOAT Statute —
                    Request presents “legal questions” which “arise within the scope of the Fund’s
                    activities” — The Court has jurisdiction to give the advisory opinion.

                       Scope of jurisdiction of the Court.
                       Binding character attributed to opinion of the Court by ILOAT Statute does not
                    affect the way in which the Court functions — Power of the Court to review a
                    judgment of ILOAT limited to two grounds : that Tribunal wrongly confirmed its
                    jurisdiction or that decision is vitiated by fundamental fault in procedure fol‑
                    lowed — The Court’s review not in the nature of an appeal on merits of judgment.


                                                               *
                       Discretion of the Court to decide whether it should give an opinion.
                       The Court as principal organ of the United Nations and as judicial body — The
                    Court’s exercise of its advisory jurisdiction represents its participation in the activ‑
                    ities of the Organization — Refusal only justified for “compelling reasons” —
                    Principle of equality before the Court of organization and official.



                    6




7 CIJ1030.indb 8                                                                                               20/11/13 13:54

                    13 	        judgment no. 2867 of the ilo (advisory opinion)

                       Inequality of access to the Court — Comparison with former procedure for
                    review of judgments of the United Nations Administrative Tribunal — Relevant
                    General Comments of the Human Rights Committee — Comparison with equality
                    of the parties in investment disputes — Requirements of good administration of
                    justice include access on an equal basis to available appellate or similar remedies.

                      Inequality in proceedings before the Court has been substantially alleviated by
                    decisions of the Court, on the one hand, to require that IFAD transmit any state‑
                    ment setting forth the views of Ms Saez García and, on the other hand, not to hold
                    oral proceedings.
                      Reasons to decline to give advisory opinion not sufficiently compelling.



                                                             *
                       Merits.
                       Question of whether Ms Saez García was a staff member of IFAD or of the
                    Global Mechanism of the United Nations Convention to Combat Desertification in
                    Those Countries Experiencing Serious Drought and/or Desertification, Particu‑
                    larly in Africa (Convention) — Relationship between IFAD, Global Mechanism
                    and Conference of the Parties of the Convention — Relationship under the Con‑
                    vention — Relationship under the Memorandum of Understanding between the
                    Conference of the Parties and IFAD regarding modalities and administrative oper‑
                    ations of Global Mechanism — Respective powers of IFAD, Global Mechanism,
                    Conference of the Parties and Permanent Secretariat of the Convention — Range
                    of different hosting arrangements exist between international organizations —
                    Neither the Convention nor Memorandum of Understanding expressly confer legal
                    personality on Global Mechanism or otherwise endow it with capacity to enter into
                    legal arrangements — Global Mechanism has no power to enter into contracts,
                    agreements or “arrangements”, internationally or nationally.



                       Response to Question I.
                       Questions put to the Court for an advisory opinion should be asked in neutral
                    terms — ILOAT competent, under Article II, paragraph 5, of its Statute, to hear
                    complaints alleging non‑observance of either “terms of appointment of officials” of
                    an organization that has accepted its jurisdiction or of “provisions of the Staff
                    Regulations” of such organization.
                       Jurisdiction ratione personae of ILOAT — Terms of Ms Saez García’s letters
                    of appointment and renewals of contract — The Court finds that employment rela‑
                    tionship was established between Ms Saez García and IFAD, and that she was a
                    staff member of Fund — IFAD did not object to Ms Saez García engaging the
                    facilitation process and lodging a complaint with the Joint Appeals Board —
                    Memorandum of President of Fund rejecting recommendations of Joint Appeals
                    Board contains no indication that Ms Saez García was not staff member of
                    Fund — Terms of President’s Bulletin of IFAD further evidence of applicability of
                    staff regulations and rules of Fund to fixed‑term contracts of Ms Saez García —
                    Fact that neither Global Mechanism nor Conference of the Parties has recognized
                    jurisdiction of ILOAT not relevant — Status of Managing Director of Global
                    Mechanism has no relevance to Tribunal’s jurisdiction ratione personae — ILOAT

                    7




7 CIJ1030.indb 10                                                                                          20/11/13 13:54

                    14 	         judgment no. 2867 of the ilo (advisory opinion)

                    was competent ratione personae to consider complaint brought by Ms Saez Gar‑
                    cía against IFAD.


                          Jurisdiction ratione materiae of ILOAT — Terms of Human Resources
                      ­ rocedures Manual of IFAD — Tribunal was competent to examine decision of
                      P
                      Managing Director of Global Mechanism — Ms Saez García’s complaint to
                      ­Tribunal contained allegations of non‑observance of “terms of appointment of an
                       official” — Link between Ms Saez García’s complaint to Tribunal and staff
                    ­regulations and rules of IFAD — ILOAT was competent ratione materiae to
                     ­consider complaint brought by Ms Saez García against Fund.


                       The Court finds that ILOAT was competent to hear complaint introduced
                    against IFAD.
                       Response to Questions II to VIII.
                       The Court considers that its answer to first question covers also all issues on
                    jurisdiction of ILOAT raised by Fund in Questions II to VIII — The Court has no
                    power of review with regard to reasoning of ILOAT or merits of its judgments —
                    The Fund has not established that ILOAT committed a “fundamental fault in the
                    procedure” — No further answers required from the Court.

                       Response to Question IX.
                       The Court finds that the decision given by ILOAT in Judgment No. 2867 is
                    valid.



                                                ADVISORY OPINION


                    Present : President Owada ; Vice‑President Tomka ; Judges Koroma, Abraham,
                               Keith, Sepúlveda‑Amor, Bennouna, Skotnikov, Cançado Trindade,
                               Yusuf, Greenwood, Xue, Donoghue ; Registrar Couvreur.



                       In the matter of Judgment No. 2867 of the Administrative Tribunal of the
                    International Labour Organization upon a complaint filed against the Interna-
                    tional Fund for Agricultural Development,
                        The Court,
                        composed as above,
                        gives the following Advisory Opinion :
                       1. By a letter dated 23 April 2010, which reached the Registry on
                    26 April 2010, the President of the International Fund for Agricultural Develop-
                    ment (hereinafter “IFAD” or the “Fund”) informed the Court that the Execu-
                    tive Board of IFAD, acting within the framework of Article XII of the Annex
                    to the Statute of the Administrative Tribunal of the International Labour Orga-
                    nization (hereinafter the “ILOAT” or the “Tribunal”), had decided to challenge

                    8




7 CIJ1030.indb 12                                                                                        20/11/13 13:54

                    15 	          judgment no. 2867 of the ilo (advisory opinion)

                    the decision rendered by the Tribunal on 3 February 2010 in Judgment No. 2867,
                    and to refer the question of the validity of that Judgment to the Court. Certified
                    true copies of the English and French versions of the resolution adopted by the
                    Executive Board of IFAD for that purpose at its ninety‑ninth session, on
                    22 April 2010, were enclosed with the letter. The resolution reads as follows :
                            “The Executive Board of the International Fund for Agricultural Develop‑
                          ment, at its ninety‑ninth session held on 21‑22 April 2010 :
                             Whereas, by its Judgment No. 2867 of 3 February 2010, the Administra-
                          tive Tribunal of the International Labour Organization (ILOAT) confirmed
                          its jurisdiction in the complaint introduced by Ms A. T. S. G. against the
                          International Fund for Agricultural Development,
                             Whereas Article XII of the Annex [to] the Statute of the Administrative
                          Tribunal of the International Labour Organization provides as follows :
                                 ‘1. In any case in which the Executive Board of an international
                              organization which has made the declaration specified in Article II,
                              paragraph 5, of the Statute of the Tribunal challenges a decision of the
                              Tribunal confirming its jurisdiction, or considers that a decision of the
                              Tribunal is vitiated by a fundamental fault in the procedure followed,
                              the question of the validity of the decision given by the Tribunal shall
                              be submitted by the Executive Board concerned, for an advisory opi-
                              nion, to the International Court of Justice.
                                 2. The opinion given by the Court shall be binding.’ 1,
                             Whereas the Executive Board, after consideration, wishes to avail itself
                          of the provisions of the said Article,
                             Decides to submit the following legal questions to the International Court
                          of Justice for an advisory opinion :
                           ‘I. Was the ILOAT competent, under Article II of its Statute, to hear the
                               complaint introduced against the International Fund for Agricultural
                               Development (hereby the Fund) on 8 July 2008 by Ms A. T. S. G., an
                               individual who was a member of the staff of the Global Mechanism of
                               the United Nations Convention to Combat Desertification in Those
                               Countries Experiencing Serious Drought and/or Desertification, Par-
                               ticularly in Africa (hereby the Convention) for which the Fund acts
                               merely as housing organization ?

                           II. Given that the record shows that the parties to the dispute underlying
                               the ILOAT’s Judgment No. 2867 were in agreement that the Fund and

                       1 Note of the Court : According to the preamble of the Annex to the Statute of the

                    ILOAT, that Statute “applies in its entirety to . . . international organizations [having
                    made the declaration specified in Article II, paragraph 5, of the Statute of the Tribunal]
                    subject to . . . provisions which, in cases affecting any one of these organizations, are appli-
                    cable as [set out in this Annex]”. With respect to Article XII of the Statute, it should be
                    noted that only its first paragraph is modified by the Annex. Its second paragraph is not set
                    out in the Annex and thus remains unchanged as applicable to those organizations. In this
                    regard, the text of Article XII of the Annex to the Statute quoted by IFAD contains both
                    paragraphs. When the Court in the present Advisory Opinion refers to Article XII of the
                    Annex to the Statute of the ILOAT, it is understood that this includes both the modified
                    paragraph 1 and the original paragraph 2 of Article XII of the Statute.

                    9




7 CIJ1030.indb 14                                                                                                      20/11/13 13:54

                    16 	          judgment no. 2867 of the ilo (advisory opinion)

                               the Global Mechanism are separate legal entities and that the Com-
                               plainant was a member of the staff of the Global Mechanism, and con-
                               sidering all the relevant documents, rules and principles, was the
                               ILOAT’s statement, made in support of its decision confirming its juris-
                               diction, that ‘the Global Mechanism is to be assimilated to the various
                               administrative units of the Fund for all administrative purposes’ and
                               that the ‘effect of this is that administrative decisions taken by the Man-
                               aging Director in relation to staff in the Global Mechanism are, in law,
                               decisions of the Fund’ outside its jurisdiction and/or did it constitute a
                               fundamental fault in the procedure followed by the ILOAT ?
                          III. Was the ILOAT’s general statement, made in support of its decision
                               confirming its jurisdiction, that ‘the personnel of the Global Mechanism
                               are staff members of the Fund’ outside its jurisdiction and/or did it
                               constitute a fundamental fault in the procedure followed by the ILOAT ?
                               
                          IV. Was the ILOAT’s decision confirming its jurisdiction to entertain the
                               Complainant’s plea alleging an abuse of authority by the Global Mecha­
                               nism’s Managing Director outside its jurisdiction and/or did it consti-
                               tute a fundamental fault in the procedure followed by the ILOAT ?

                            V. Was the ILOAT’s decision confirming its jurisdiction to entertain the
                               Complainant’s plea that the Managing Director’s decision not to renew
                               the Complainant’s contract constituted an error of law outside its juris-
                               diction and/or did it constitute a fundamental fault in the procedure
                               followed by the ILOAT ?
                           VI. Was the ILOAT’s decision confirming its jurisdiction to interpret the
                               Memorandum of Understanding between the Conference of the Parties
                               to the United Nations Convention to Combat Desertification in Those
                               Countries Experiencing Serious Drought and/or Desertification, Par-
                               ticularly in Africa and IFAD (hereby the MoU), the Convention, and
                               the Agreement Establishing IFAD beyond its jurisdiction and/or did it
                               constitute a fundamental fault in the procedure followed by the ILOAT ?
                               
                          VII. Was the ILOAT’s decision confirming its jurisdiction to determine that
                               by discharging an intermediary and supporting role under the MoU,
                               the President was acting on behalf of IFAD outside its jurisdiction and/
                               or did it constitute a fundamental fault in the procedure followed by
                               the ILOAT ?
                         VIII. Was the ILOAT’s decision confirming its jurisdiction to substitute the
                               discretionary decision of the Managing Director of the Global Mecha-
                               nism with its own outside its jurisdiction and/or did it constitute a fun-
                               damental fault in the procedure followed by the ILOAT ?
                          IX. What is the validity of the decision given by the ILOAT in its Judgment
                               No. 2867 ?’”
                      2. On 26 April 2010, in accordance with Article 66, paragraph 1, of the Stat-
                    ute of the Court, notice of the request for an advisory opinion was given to all
                    States entitled to appear before the Court.




                    10




7 CIJ1030.indb 16                                                                                            20/11/13 13:54

                    17 	        judgment no. 2867 of the ilo (advisory opinion)

                       3. By an Order dated 29 April 2010, in accordance with Article 66, para-
                    graph 2, of its Statute, the Court decided that IFAD and its member States
                    entitled to appear before the Court, the States parties to the United Nations
                    Convention to Combat Desertification in Those Countries Experiencing Serious
                    Drought and/or Desertification, Particularly in Africa (hereinafter the
                    “UNCCD” or the “Convention”) entitled to appear before the Court and those
                    specialized agencies of the United Nations which had made a declaration recog-
                    nizing the jurisdiction of the ILOAT pursuant to Article II, paragraph 5, of the
                    Statute of the Tribunal were likely to be able to furnish information on the ques-
                    tions submitted to the Court for an advisory opinion. By that same Order, the
                    Court fixed, respectively, 29 October 2010 as the time‑limit within which written
                    statements might be presented to it on the questions, and 31 January 2011 as the
                    time‑limit within which States and organizations having presented written state-
                    ments might submit written comments on the other written statements, in accor-
                    dance with Article 66, paragraph 4, of the Statute of the Court.
                       The Court also decided that the President of IFAD should transmit to the
                    Court, within the same time‑limits, any statement setting forth the views of
                    Ms Ana Teresa Saez García, the Complainant in the proceedings against the Fund
                    before the ILOAT, which she might wish to bring to the attention of the Court, as
                    well as any possible comments she might have on the other written statements.
                       4. By letters dated 3 May 2010, pursuant to Article 66, paragraph 2, of the
                    Statute of the Court, the Registrar notified the above‑mentioned States and orga-
                    nizations of the Court’s decisions and transmitted to them a copy of the Order.
                       5. Pursuant to Article 65, paragraph 2, of the Statute of the Court, IFAD
                    communicated to the Court a dossier of documents likely to throw light upon
                    the questions ; these documents reached the Registry on 2 August 2010. The
                    dossier was subsequently placed on the Court’s website.
                       6. Within the time‑limit fixed by the Court for that purpose, written state-
                    ments were presented, in order of their receipt, by IFAD and by the Plurina-
                    tional State of Bolivia. Also within that time‑limit, the General Counsel of
                    IFAD transmitted a statement setting forth the views of Ms Saez García. On
                    1 November 2010, the Registrar communicated to IFAD a copy of the written
                    statement of the Plurinational State of Bolivia, a second copy of which was
                    included to be provided to Ms Saez García. On the same date, the Registrar
                    communicated to the Plurinational State of Bolivia copies of the written state-
                    ment of IFAD and of the statement of Ms Saez García.
                       7. By a letter dated 21 January 2011 and received in the Registry on the same
                    day, the General Counsel of IFAD, referring to forthcoming consultations
                    between the Fund and the Bureau of the Conference of the Parties of the
                    UNCCD (hereinafter the “COP”) relating to the very subject‑matter of the pro-
                    ceedings before the Court, requested that the time‑limit for the submission of
                    written comments be extended, in order that comments on behalf of the Fund
                    might be submitted “immediately following such consultations and after the
                    thirty‑fourth session of the IFAD Governing Council . . . and the first session of
                    the Consultation for the Ninth Replenishment of the Resources of the
                    Fund . . .”. Accordingly, the President of the Court, by Order of 24 Janu-
                    ary 2011, extended to 11 March 2011 the time‑limit within which written com-
                    ments might be submitted on the other written statements, in accordance with
                    Article 66, paragraph 4, of the Statute of the Court, and within which any pos-
                    sible comments by Ms Saez García might be presented to the Court.
                       8. Within the time‑limit so extended, the General Counsel of IFAD communi-
                    cated to the Court the written comments of IFAD and transmitted to the Court

                    11




7 CIJ1030.indb 18                                                                                        20/11/13 13:54

                    18 	        judgment no. 2867 of the ilo (advisory opinion)

                    the comments of Ms Saez García. In the letter dated 9 March 2011 accompany-
                    ing the first of these documents, the General Counsel also requested that the
                    Court make the written statements and comments accessible to the public, that
                    the Court seek the views of the COP and that the Court hold oral proceedings.
                       On 14 March 2011, the Registrar transmitted to the Plurinational State of
                    Bolivia a copy of the written comments of IFAD and of Ms Saez García.
                       9. In a letter dated 24 March 2011 addressed to the Registrar, the counsel for
                    Ms Saez García stated, with respect to the requests made by the General Counsel
                    of IFAD in his above‑mentioned letter dated 9 March 2011 (see paragraph 8),
                    that his client had no objection to the Court making the written statements and
                    comments accessible to the public, but that she wished to express her disagree-
                    ment with the other two requests expressed by the General Counsel in that letter.
                       10. By a letter dated 30 March 2011, the Registrar informed counsel for
                    Ms Saez García that, in proceedings concerning the review of judgments of
                    administrative tribunals, it was not possible for the complainant before such a
                    tribunal to address directly to the Court communications for its consideration,
                    and that any communication coming from Ms Saez García in the case should be
                    transmitted to the Court through IFAD.
                       11. By letters from the Registrar dated 13 April 2011, the General Counsel of
                    IFAD and counsel for Ms Saez García were informed that, in accordance with
                    normal practice in such cases, the Court did not intend to hold public hearings.
                    In the letter to the General Counsel of IFAD, the Registrar, on the instructions
                    of the Court, also requested the former to transmit to him documents that were
                    attached both to the complaint of Ms Saez García submitted to the ILOAT on
                    8 July 2008 and to IFAD’s Reply dated 12 September 2008, and which had not
                    already been transmitted to the Court. The Registrar further requested the Gen-
                    eral Counsel to provide the Court with a copy of the employment contract of
                    the Managing Director of the Global Mechanism of the UNCCD (hereinafter
                    the “Global Mechanism”) for the years 2005 and 2006.
                       12. By another letter dated 13 April 2011, on the instructions of the Court, the
                    Registrar also requested that the General Counsel of IFAD duly provide to the
                    Court, without any control being exercised over their content, any communica-
                    tions from Ms Saez García relating to the request for an advisory opinion that
                    she might wish to submit to it. In his letter to counsel for Ms Saez García, men-
                    tioned in the previous paragraph, the Registrar reiterated that any further com-
                    munications directed to the Court were to be transmitted to it through IFAD.
                       13. By a letter dated 6 May 2011, the General Counsel of IFAD communi-
                    cated to the Court a set of documents, attesting that those documents, combined
                    with the documents which had been submitted by IFAD on 2 August 2010 (see
                    paragraph 5 above), “comprise[d] the entire procedure before the Administra-
                    tive Tribunal of the International Labour Organization”. The employment con-
                    tract of the Managing Director of the Global Mechanism for the years 2005 and
                    2006 was not transmitted as requested by the Court, the General Counsel stat-
                    ing in his letter that IFAD, as the housing entity of the Global Mechanism, was
                    not authorized to disclose the employment contract of the latter’s Managing
                    Director, and that even if IFAD had such authority, it could not disclose such a
                    document without the authorization of the person concerned.
                       14. By a letter of 28 June 2011 to the General Counsel of IFAD, the Regis-
                    trar indicated that, after an examination of the materials received relating to the
                    procedure before the ILOAT, it appeared that 24 documents were still missing.

                    12




7 CIJ1030.indb 20                                                                                         20/11/13 13:54

                    19 	        judgment no. 2867 of the ilo (advisory opinion)

                    Under cover of a letter dated 7 July 2011, the General Counsel of IFAD pro-
                    vided these 24 documents.
                       15. By a letter dated 20 July 2011, the Registrar informed the General Coun-
                    sel of IFAD that the Court, in application of its powers under Article 49 of its
                    Statute, called upon the Fund to produce copies of the employment contract for
                    the years 2005 and 2006 of the Managing Director of the Global Mechanism.
                    Under cover of a letter dated 29 July 2011, the General Counsel of IFAD com-
                    municated to the Court that employment contract, as well as subsequent
                    employment contracts of the Managing Director, accompanied by a letter from
                    the Managing Director authorizing the disclosure of those employment con-
                    tracts for use by the Court. By this same letter, the General Counsel requested
                    the Court to authorize IFAD to present additional observations and documents
                    to the Court relating to those contracts.
                       16. By letter dated 21 July 2011, on the instructions of the President, the Reg-
                    istrar communicated to the General Counsel of IFAD a question addressed by a
                    Member of the Court to the Fund and, through it, to Ms Saez García. By letters
                    dated 26 August 2011, the General Counsel of IFAD communicated to the Court
                    the response of the Fund to that question, transmitted to the Court the response
                    of Ms Saez García to that question and reiterated the Fund’s request that the
                    Court hold oral proceedings in the case. Under cover of a letter also dated
                    26 August 2011, the General Counsel of IFAD communicated to the Court a
                    copy of Judgment No. 3003 of the ILOAT, delivered on 6 July 2011, whereby the
                    Tribunal dismissed IFAD’s application for suspension of the execution of Judg-
                    ment No. 2867 pending the delivery of the advisory opinion of the Court.
                       17. By a letter dated 1 September 2011, the General Counsel of IFAD requested
                    the Court to authorize the Fund to produce other additional documents.
                       18. By a letter dated 23 September 2011, the Registrar informed the General
                    Counsel of IFAD that, with regard to the requests made on behalf of IFAD in
                    his letter dated 9 March 2011 accompanying the written comments of the Fund
                    (see paragraph 8 above) and in his letters dated 29 July 2011 (see paragraph 15
                    above), 26 August 2011 (see paragraph 16 above), and 1 September 2011 (see
                    paragraph 17 above), the Court had reconfirmed that no oral proceedings would
                    be held, had decided that IFAD should not be authorized to present additional
                    observations or documents to the Court, and had decided to make the written
                    statements and comments, with annexed documents, accessible to the public,
                    with immediate effect. Accordingly, under cover of letters dated 28 Septem-
                    ber 2011, electronic copies (on CD‑ROM) of those documents were provided to
                    all States and international organizations having been considered by the Court
                    likely to be able to furnish information on the questions submitted to it. The
                    written statements and comments (without annexes) were also placed on the
                    website of the Court.



                                                              *
                                                          *       *


                                            I. The Court’s Jurisdiction

                      19. The resolution of the Executive Board of IFAD requesting an
                    advisory opinion in this case quotes Article XII of the Annex to the Stat-

                    13




7 CIJ1030.indb 22                                                                                         20/11/13 13:54

                    20 	       judgment no. 2867 of the ilo (advisory opinion)

                    ute of the ILOAT and states that it “wishes to avail itself of the provi-
                    sions of the said Article”. That Article is in the following terms :
                           “1. In any case in which the Executive Board of an international
                         organization which has made the declaration specified in Article II,
                         paragraph 5, of the Statute of the Tribunal challenges a decision of
                         the Tribunal confirming its jurisdiction, or considers that a decision
                         of the Tribunal is vitiated by a fundamental fault in the procedure
                         followed, the question of the validity of the decision given by the
                         Tribunal shall be submitted by the Executive Board concerned, for
                         an advisory opinion, to the International Court of Justice.
                           2. The opinion given by the Court shall be binding.”
                      20. The Court recalls that, by a letter dated 4 October 1988, the Presi-
                    dent of IFAD informed the Director General of the International Labour
                    Organization (hereinafter the “ILO”) that the Executive Board of IFAD
                    had made the declaration required by Article II, paragraph 5, of the Stat-
                    ute of the Tribunal recognizing the jurisdiction of the Tribunal. The Gov-
                    erning Body of the International Labour Office (the Office is the
                    secretariat of the ILO) approved the declaration on 18 November 1988,
                    and the Fund’s acceptance of jurisdiction took effect from 1 January 1989.

                       21. The Court first considers whether it has jurisdiction to reply to the
                    request. While its jurisdiction was not challenged, the Court notes that
                    Ms Saez García contended that some of the questions posed by IFAD in
                    its request do not fall within the scope of Article XII of the Annex to the
                    Statute of the ILOAT. The Court observes that the power of the Execu-
                    tive Board to request an advisory opinion and the jurisdiction of the
                    Court to give the opinion are founded on the Charter of the United
                    Nations and the Statute of the Court and not on Article XII of the Annex
                    to the Statute of the ILOAT alone. Under Article 65, paragraph 1, of its
                    Statute,
                         “[t]he Court may give an advisory opinion on any legal question at
                         the request of whatever body may be authorized by or in accordance
                         with the Charter of the United Nations to make such a request”.

                    The General Assembly and the Security Council are authorized by Arti-
                    cle 96, paragraph 1, of the Charter to request an advisory opinion on
                    “any legal question” ; and, under Article 96, paragraph 2,
                         “[o]ther organs of the United Nations and specialized agencies, which
                         may at any time be so authorized by the General Assembly, may also
                         request advisory opinions of the Court on legal questions arising
                         within the scope of their activities”.

                       22. That is to say, the General Assembly is given a gatekeeping role. It
                    is only in terms of its authorization, given under Article 96, paragraph 2,

                    14




7 CIJ1030.indb 24                                                                                  20/11/13 13:54

                    21 	       judgment no. 2867 of the ilo (advisory opinion)

                    that requests can be made by organs other than the Assembly itself and
                    the Security Council, as the Court has already pointed out in its Advisory
                    Opinion of 23 October 1956 (see Judgments of the Administrative Tribunal
                    of the ILO upon Complaints Made against Unesco, Advisory Opinion (here-
                    inafter the “1956 Advisory Opinion”), I.C.J. Reports 1956, pp. 83‑84 ; see
                    also Application for Review of Judgement No. 273 of the United Nations
                    Administrative Tribunal, Advisory Opinion, I.C.J. Reports 1982, pp. 333‑334,
                    para. 21).
                       23. The General Assembly, by resolution 32/107 of 15 December 1977,
                    approved the Relationship Agreement between the United Nations and
                    the International Fund for Agricultural Development (hereinafter the
                    “Relationship Agreement”). Under Article I of the Relationship Agree-
                    ment, the United Nations recognized the Fund as a specialized agency in
                    accordance with Articles 57 and 63 of the Charter and Article 8 of the
                    Agreement of 13 June 1976 establishing IFAD (hereinafter the “Agree-
                    ment establishing IFAD”). In Article XIII, paragraph 2, of the Relation-
                    ship Agreement, the General Assembly authorized the Fund to request
                    advisory opinions :

                            “The General Assembly of the United Nations authorizes the Fund
                         to request advisory opinions of the International Court of Justice on
                         legal questions arising within the scope of the Fund’s activities, other
                         than questions concerning the mutual relationships of the Fund and
                         the United Nations or other specialized agencies. Such requests may
                         be addressed to the Court by the Governing Council of the Fund, or
                         by its Executive Board acting pursuant to an authorization by the
                         Governing Council. The Fund shall inform the Economic and Social
                         Council of any such request it addresses to the Court.”

                    The Relationship Agreement came into force on 15 December 1977, the
                    date of its approval by the General Assembly. The Court notes that the
                    record before it does not include any communication from IFAD inform-
                    ing the Economic and Social Council of its request for an advisory opinion.
                    
                       24. On the following day, 16 December 1977, the Governing Council
                    of the Fund, in exercise of the power conferred on it by Article 6, Sec-
                    tion 2 (c), of the Agreement establishing IFAD, by resolution 77/2, “[a]utho­
                    rize[d] the Executive Board to exercise all the powers of the Council”,
                    with the exception of certain specified powers and those reserved by the
                    Agreement to the Council. That delegation was amended by Council reso­
                    lution 86/XVIII of 26 January 1995 with effect from 20 February 1997.
                    The power to request advisory opinions was not excluded from the dele-
                    gation. No issue arises in respect of the delegation of that power by the
                    Council to the Board.
                       25. As already noted (see paragraph 19), the Executive Board of IFAD,
                    in its resolution requesting an advisory opinion in this case, expresses its

                    15




7 CIJ1030.indb 26                                                                                   20/11/13 13:54

                    22 	       judgment no. 2867 of the ilo (advisory opinion)

                    wish to avail itself of Article XII of the Annex to the Statute of the
                    ILOAT. While the resolution does not also refer to the authorization
                    granted by the General Assembly under Article 96, paragraph 2, of the
                    Charter, that authorization, as the Court has already stated, is a neces-
                    sary condition to the making of such a request. The Court takes the
                    opportunity to emphasize that the ILO could not, when it adopted the
                    Tribunal’s Statute, give its organs, or other institutions, the authority to
                    challenge decisions of the Tribunal by way of a request for an advisory
                    opinion.
                       26. The terms of Article 96, paragraph 2, of the Charter, Article 65,
                    paragraph 1, of the Statute of the Court and the authorization given to
                    the Fund by Article XIII, paragraph 2, of the Relationship Agreement
                    state certain requirements which are to be met if an opinion is to be
                    requested. In terms of those requirements, the Fund’s request for review
                    of a judgment concerning its hosting of the Global Mechanism and the
                    question of whether it employed Ms Saez García do present “legal ques-
                    tions” which “arise within the scope of the Fund’s activities”. The autho-
                    rization given to IFAD by Article XIII, paragraph 2, of the Relationship
                    Agreement excludes “questions concerning the mutual relationships of
                    the Fund and the United Nations or other specialized agencies”. That
                    exclusion, which is included in all authorizations given by the General
                    Assembly to specialized agencies, reflects the co‑ordinating role of the
                    Economic and Social Council under Chapter X of the Charter. That role
                    was expressly mentioned by the General Assembly in the authorization it
                    gave to the Council to request advisory opinions (resolution 89 (I) of
                    11 December 1946). The exclusion does not prevent the Court from con-
                    sidering the relationships between the Fund and the Global Mechanism
                    or the COP, which are not specialized agencies, so far as these relation-
                    ships are raised by the questions put to the Court by IFAD.

                      27. Accordingly, the Court concludes that, in terms of the relevant
                    provisions of the Charter, the Statute of the Court and the authorization
                    given under the Relationship Agreement, the Fund has the power to sub-
                    mit for an advisory opinion the question of the validity of the decision
                    given by the ILOAT in its Judgment No. 2867 and that the Court has
                    jurisdiction to consider the request for an advisory opinion. The scope of
                    that jurisdiction is however subject to the effect in the present case of
                    Article XII of the Annex to the Statute of the ILOAT, a matter to which
                    the Court now turns.

                                                       *   *

                                     II. Scope of the Court’s Jurisdiction

                      28. Under Article VI, paragraph 1, of the Statute of the ILOAT, the
                    judgment of the Tribunal relating to a complaint brought by an official is

                    16




7 CIJ1030.indb 28                                                                                  20/11/13 13:54

                    23 	       judgment no. 2867 of the ilo (advisory opinion)

                    final and without appeal. However, pursuant to Article XII, paragraph 1,
                    of the Statute of the ILOAT and Article XII, paragraph 1, of its Annex,
                    respectively, the ILO and international organizations having made the
                    declaration recognizing the jurisdiction of the ILOAT may nonetheless
                    challenge the ILOAT judgment within the terms of these provisions.
                    Under Article XII, paragraph 2, of the Statute of the ILOAT and of its
                    Annex, the opinion of this Court given in terms of those provisions is
                    “binding”. As the Court said in the 1956 Advisory Opinion, that ef﻿fect
                    goes beyond the scope attributed by the Charter and the Statute of the
                    Court to an advisory opinion. It does not affect the way in which the
                    Court functions ; that continues to be determined by its Statute and Rules
                    (I.C.J. Reports 1956, p. 84 ; see also Difference relating to Immunity from
                    Legal Process of a Special Rapporteur of the Commission on Human
                    Rights, Advisory Opinion, I.C.J. Reports 1999 (I), pp. 76‑77, paras. 24‑25).
                       29. The power of the Court to review a judgment of the ILOAT by
                    reference to Article XII of the Annex to the Statute of the ILOAT at the
                    request of the relevant specialized agency is limited to two grounds : that
                    the Tribunal wrongly confirmed its jurisdiction or the decision is vitiated
                    by a fundamental fault in the procedure followed. In the 1956 Advisory
                    Opinion, the Court emphasized the limits of the first of these grounds :

                            “The circumstance that the Tribunal may have rightly or wrongly
                         adjudicated on the merits or that it may have rightly or wrongly inter-
                         preted and applied the law for the purposes of determining the merits,
                         in no way affects its jurisdiction. The latter is to be judged in the light
                         of the answer to the question whether the complaint was one the
                         merits of which fell to be determined by the Administrative Tribunal
                         in accordance with the provisions governing its jurisdiction. That dis-
                         tinction between jurisdiction and merits is of great importance in the
                         legal régime of the Administrative Tribunal. Any mistakes which it
                         may make with regard to its jurisdiction are capable of being cor-
                         rected by the Court on a Request for an Advisory Opinion emanating
                         from the Executive Board. Errors of fact or of law on the part of the
                         Administrative Tribunal in its Judgments on the merits cannot give
                         rise to that procedure. The only provision which refers to its decisions
                         on the merits is Article VI of the Statute of the Tribunal which pro-
                         vides that its judgments shall be ‘final and without appeal’.”
                         (I.C.J. Reports 1956, p. 87.)
                    The review, the Court said later in the same Opinion, is not in the nature
                    of an appeal on the merits of the judgment ; the challenge cannot properly
                    be transformed into a procedure against the manner in which jurisdiction
                    has been exercised or against the substance of the decision (ibid.,
                    pp. 98‑99).
                      30. The other ground for challenge — a fundamental fault in the pro-
                    cedure followed — concerns the procedure and not the substance of the
                    judgment. When the Court was asked to review a judgment of the United

                    17




7 CIJ1030.indb 30                                                                                      20/11/13 13:54

                    24 	       judgment no. 2867 of the ilo (advisory opinion)

                    Nations Administrative Tribunal (hereinafter the “UNAT”) in 1973,
                    where the grounds for review included “a fundamental error in procedure
                    which ha[d] occasioned a failure of justice”, it stated that the essence of
                    the concept,
                         “in the cases before the Administrative Tribunal, may be found in the
                         fundamental right of a staff member to present his case, either orally
                         or in writing, and to have it considered by the Tribunal before it
                         determines his rights. An error in procedure is fundamental and con-
                         stitutes ‘a failure of justice’ when it is of such a kind as to violate the
                         official’s right to a fair hearing . . . and in that sense to deprive him
                         of justice. To put the matter in that way does not provide a complete
                         answer to the problem of determining precisely what errors in pro­
                         cedure are covered by the words of Article 11. But certain elements of
                         the right to a fair hearing are well recognized and provide criteria
                         helpful in identifying fundamental errors in procedure which have
                         occasioned a failure of justice : for instance, the right to an independ-
                         ent and impartial tribunal established by law ; the right to have the
                         case heard and determined within a reasonable time ; the right to a
                         reasonable opportunity to present the case to the tribunal and to
                         comment upon the opponent’s case ; the right to equality in the pro-
                         ceedings vis‑à‑vis the opponent ; and the right to a reasoned decision.”
                         (Application for Review of Judgement No. 158 of the United Nations
                         Administrative Tribunal, Advisory Opinion, I.C.J. Reports 1973, p. 209,
                         para. 92.)
                       31. The Court observes at this stage that the procedural grounds in the
                    two Statutes are stated differently. The ILOAT provision speaks of a
                    decision “vitiated by a fundamental fault in the procedure followed” by
                    the Tribunal while that in the UNAT Statute required a finding of “a
                    fundamental error in procedure which has occasioned a failure of jus-
                    tice”. That difference in wording, however, does not “alter the scope of
                    this ground of challenge” (ibid., p. 209, para. 91). The Court returns to
                    this ground which is invoked in Questions II‑VIII later in this Opinion
                    (see paragraph 98 below).
                       32. Having determined that it has jurisdiction to answer the present
                    request for an advisory opinion and indicated in a preliminary way the
                    limits on the scope of its power of review in terms of Article XII of the
                    Annex to the Statute of the ILOAT, the Court now considers whether in
                    exercise of its discretion there is reason to refuse to answer that request.

                                                         *   *

                                           III. The Court’s Discretion

                      33. Article 65 of the Statute of the Court makes it clear that it has a
                    discretion whether to reply to a request for an advisory opinion : “The

                    18




7 CIJ1030.indb 32                                                                                      20/11/13 13:54

                    25 	       judgment no. 2867 of the ilo (advisory opinion)

                    Court may give an advisory opinion on any legal question . . .” That dis-
                    cretion exists for good reasons. In exercising that discretion, the Court
                    has to have regard to its character, both as a principal organ of the United
                    Nations and as a judicial body. The Court early declared that the exercise
                    of its advisory jurisdiction represents its participation in the activities of
                    the Organization and, in principle, a request should not be refused (Inter‑
                    pretation of Peace Treaties with Bulgaria, Hungary and Romania, First
                    Phase, Advisory Opinion, I.C.J. Reports 1950, pp. 71‑72). That indication
                    of a strong inclination to reply is also reflected in the Court’s later state-
                    ment, in the only other challenge to a decision of the ILOAT brought to
                    it, that “compelling reasons” would be required to justify a refusal (Advi‑
                    sory Opinion, I.C.J. Reports 1956, p. 86).


                       34. The Court and its predecessor have emphasized that, in their advi-
                    sory jurisdiction, they must maintain their integrity as judicial bodies.
                    The Permanent Court of International Justice as long ago as 1923, in
                    recognizing that it had discretion to refuse a request, made an important
                    statement of principle :
                           “The Court, being a Court of Justice, cannot, even in giving advi-
                         sory opinions, depart from the essential rules guiding [its] activity as
                         a Court.” (Status of Eastern Carelia, Advisory Opinion, 1923, P.C.I.J.,
                         Series B, No. 5, p. 29 ; for the most recent statement on this matter
                         see Accordance with International Law of the Unilateral Declaration of
                         Independence in Respect of Kosovo, Advisory Opinion, I.C.J. Reports
                         2010 (II), pp. 415-416, para. 29, and the authorities referred to there.)
                         
                       35. In the particular context of the four requests (i.e, the 1956 Advi-
                    sory Opinion ; Application for Review of Judgement No. 158 of the United
                    Nations Administrative Tribunal, Advisory Opinion, I.C.J. Reports 1973,
                    p. 166 ; Application for Review of Judgement No. 273 of the United Nations
                    Administrative Tribunal, Advisory Opinion, I.C.J. Reports 1982, p. 325 ;
                    Application for Review of Judgement No. 333 of the United Nations Admin‑
                    istrative Tribunal, Advisory Opinion, I.C.J. Reports 1987, p. 18) brought
                    to this Court by way of applications for review of judgments of the
                    UNAT and the ILOAT, concerns have been raised about a central aspect
                    of the good administration of justice : the principle of equality before the
                    Court of the organization on the one hand and the official on the other.
                       36. Two issues arising from Article XII of the Tribunal’s Statute and
                    its Annex providing for review of the ILOAT judgments were addressed
                    by the Court in its 1956 Advisory Opinion : inequality of access to the
                    Court and inequalities in the proceedings before the Court. With regard
                    to the first point, it is only the employing agencies which have access to
                    the Court. By contrast, the provisions for the review by the Court of
                    judgments of the UNAT, in force from 1955 to 1995, gave officials, along
                    with the employer and member States of the United Nations, access

                    19




7 CIJ1030.indb 34                                                                                    20/11/13 13:54

                    26 	       judgment no. 2867 of the ilo (advisory opinion)

                    to the process which could lead to a request to the Court for review.
                    When that review procedure was being established, the Secretary‑General
                    ­identified as a fundamental principle that the staff member should have
                     the right to initiate the review and to participate in it. Further, any review
                     procedure should enable the staff member to participate on an equitable
                     basis in such procedure, which should ensure substantial equality
                     (UN doc. A/2909 of 10 June 1955, paras. 13 and 17).


                      37. In its 1956 Advisory Opinion, the Court said this about equality of
                    access :
                            “According to generally accepted practice, legal remedies against a
                         judgment are equally open to either party. In this respect each ­possesses
                         equal rights for the submission of its case to the tribunal called upon
                         to examine the matter . . . However, the advisory proceedings which
                         have been instituted in the present case involve a certain absence of
                         equality between Unesco and the officials both in the origin and in the
                         progress of those proceedings . . . [T]he Executive Board availed itself
                         of a legal remedy which was open to it alone. Officials have no such
                         remedy against the Judgments of the Administrative Tribunal . . .
                         However, the inequality thus stated does not in fact constitute an
                         in­equality before the Court. It is antecedent to the examination of the
                         question by the Court. It does not affect the manner in which the Court
                         undertakes that examination. Also, in the present case, that absence
                         of equality between the parties to the Judgments is somewhat nominal
                         since the officials were successful in the proceedings before the Admin-
                         istrative Tribunal and there was accordingly no question of any com-
                         plaint on their part.” (I.C.J. Reports 1956, p. 85.)
                        38. After considering inequality before the Court, it concluded that not
                     to respond to the request for an advisory opinion “would imperil the
                     working of the régime established by the Statute of the Administrative
                     Tribunal for the judicial protection of officials” (ibid., p. 86). The Court,
                     addressing this matter 50 years later, has two observations to make,
                     one particular, about the use actually made of the review processes in
                     respect of the two Tribunals — that of the United Nations and that of the
                     ILO —, and one general, about the development of the concept of
                     ­equality before courts and tribunals over that period. On the review pro-
                    cess, the critical element for the judicial protection of officials was the
                    creation of the right of officials to challenge decisions taken against them
                    by their employer before an independent judicial body which follows fair
                    ­procedures. Next, reviews have been sought in only a handful of cases ;
                     and when the G ­ eneral Assembly decided in 1995 to remove the provision
                     for review of UNAT decisions by this Court, it stated that the procedure
                     that had existed since 1955 had “not proved to be a constructive or useful
                     element in the adjudication of staff disputes within the Organization”
                     (resolution 50/54 of 11 December 1995, preamble). The Court also notes

                    20




7 CIJ1030.indb 36                                                                                     20/11/13 13:54

                    27 	       judgment no. 2867 of the ilo (advisory opinion)

                    that between 1995 and 2009 the United Nations system contained no
                    ­provision at all for review of, or appeal against, the judgments of the
                     UNAT.


                        39. To turn to the general question of the concept of equality, the
                    development of the principle of equality of access to courts and tribunals
                    since 1946, when the review procedure was established, may be seen in the
                    significant differences between the two General Comments by the Human
                    Rights Committee on Article 14, paragraph 1, of the International
                    ­Covenant on Civil and Political Rights of 1966. That provision requires
                     that “[a]ll persons shall be equal before the courts and tribunals”. The
                     first Comment, adopted in 1984, just seven years after the Covenant came
                     into force, did no more than repeat the terms of the provision and call
                     on States to report more fully on steps taken to ensure equality before
                     the courts, including equal access to the courts (Human Rights Commit‑
                     tee, General Comment No. 13 : Article 14 (Administration of Justice),
                     paras. 2‑3). The later Comment, one adopted in 2007 on the basis of
                     30 years of experience in the application of the above‑mentioned Article
                     14, gives detailed attention to equality before domestic courts and tribu-
                     nals. According to the Committee, that right to equality guarantees equal
                     access and equality of arms. While in non‑criminal matters the right of
                     equal access does not address the issue of the right of appeal, if proce-
                     dural rights are accorded they must be provided to all the parties unless
                     distinctions can be justified on objective and reasonable grounds (Human
                     Rights Committee, General Comment No. 32 : Right to Equality before
                     Courts and Tribunals and to a Fair Trial, paras. 8-9, 12 and 13). In the
                     case of the ILOAT, the Court is unable to see any such justification for
                     the provision for review of the Tribunal’s decisions which favours the
                     employer to the disadvantage of the staff member.

                       40. The Fund and Ms Saez García answered a question from a Mem-
                    ber of the Court (see paragraph 16 above) about the significance, if any,
                    of the developments relating to the equality of the parties before courts
                    and tribunals since 1946. In her response, Ms Saez García calls attention
                    to the relevant guarantees included in global and regional instruments
                    over those 65 years and their further elaboration by international and
                    national courts. She sets out how, in her view, the present proceedings
                    illustrate the contradiction between the procedure set out in Article XII
                    of the Annex to the Statute of the ILOAT and more modern concepts of
                    the equality of arms. She contrasts, on the one hand, the application
                    which the Fund made to the Tribunal for the suspension of the execution
                    of the judgment, an application which was rejected on the ground that the
                    Tribunal had no power to do so (see paragraph 16 above), and, on the
                    other hand, the power of the newly established United Nations Appeals
                    Tribunal to order interim measures for the protection of either party. The
                    lack of such a power, in her view, provides a compelling reason for this

                    21




7 CIJ1030.indb 38                                                                                 20/11/13 13:54

                    28 	       judgment no. 2867 of the ilo (advisory opinion)

                    Court to refuse to exercise its advisory jurisdiction to review judgments of
                    the ILOAT. Ms Saez García also refers to problems, as she sees it, in the
                    equality of the parties in the present proceedings before the Court, con-
                    sidered later in this Opinion (see paragraphs 45‑46). She concludes, in the
                    light of the developments relating to the requirement of equality in the
                    administration of justice and the abolition of the review of UNAT judg-
                    ments, that “the many defects that the Court has remarked upon in the
                    review procedure constitute a compelling reason to reject the . . . request
                    for an advisory opinion”.


                       41. In its Reply, IFAD for its part first emphasizes that “the sole func-
                    tion” of Article XII of the Annex to the Statute of the ILOAT, when a
                    specialized agency is invoking it, is to interpret the agreement between the
                    ILO and that specialized agency ; the questions submitted to the Court, it
                    maintains, “deal exclusively with the application and the interpretation of
                    the agreement between the ILO and IFAD in the context of Article XII”.
                    Individuals, says the Fund, stand outside the institutional relationship
                    that forms the subject‑matter of Article XII procedures. It concludes this
                    part of its answer in the following terms :

                            “The Fund respectfully submits that, given that the Complainant
                         in ILOAT Judgment No. 2867 is not a party to the agreement between
                         the ILO and the Fund, which accords jurisdiction to the ILOAT, it
                         would be a mistake to consider that the inability of third parties to
                         invoke Article 96, paragraph 2, of the UN Charter in order to apply
                         Article XII of the ILOAT Statute constitutes a breach of the principle
                         of equality of the parties in judicial proceedings. Accordingly, it
                         would not be appropriate for the Court to decline to perform the
                         function envisaged by Article 96, paragraph 2, of the UN Charter on
                         account of a third party that stands outside the relationship that
                         forms the subject‑matter of the proceedings before the Court.”

                    Further, IFAD states that
                         “the Fund’s request for an advisory opinion pertains, not to any dis-
                         pute between the Fund and Ms Saez García, but to the relationship
                         between the Fund and the ILO as it relates to the ILOAT, a subsid-
                         iary body of the ILO”.
                      42. In the Court’s opinion, this argument faces two insurmountable
                    hurdles. In the first place, the real dispute underlying the request for an
                    advisory opinion was between Ms Saez García and the Fund. She brought
                    proceedings before the Tribunal against a decision attributed to the Fund
                    and was successful. The Fund then invoked the procedure under the Stat-
                    ute of the ILOAT, supported by the General Assembly’s authorization
                    given under Article 96, paragraph 2, of the Charter, to challenge that

                    22




7 CIJ1030.indb 40                                                                                  20/11/13 13:54

                    29 	       judgment no. 2867 of the ilo (advisory opinion)

                     decision in her favour. In that regard, the Court cannot see that a ques-
                    tion arises between the Fund and the ILO. The record before the Court
                    provides no evidence of any such matter. In the second place, the Fund in
                    any event would not be able to bring a matter about its relationship with
                    the ILO before the Court : when the General Assembly authorized IFAD
                    to seek advisory opinions, under Article 96, paragraph 2, of the Charter,
                    it expressly excluded from the authorization “questions concerning the
                    mutual relationships of the Fund and the United Nations or other
                    ­specialized agencies” ; a similar exclusion is to be found in all the authori-
                     zations given by the General Assembly to specialized agencies (see para-
                     graph 26 above).

                       43. In replying to the question about equality of access, the Fund
                    emphasized what it saw as a parallel with investor‑State arbitration. First,
                    it pointed out that in such arbitrations, it is only the investor that may
                    initiate the dispute settlement process. But that process is initiated in
                    response to the conduct of the host State, alleged to be in breach of the
                    investor’s rights, and is a first instance process. It is comparable to the
                    proceeding brought in the ILOAT by the staff member against the agency.
                    In the case of investment arbitrations brought under the Convention on
                    the Settlement of Investment Disputes between States and Nationals of
                    Other States (United Nations Treaty Series (UNTS), Vol. 575, p. 159),
                    both parties — and not just one — are able to seek interpretation, revi-
                    sion or annulment of the award : it is that situation which is analogous to
                    the present one. The Fund, secondly, refers to a number of provisions in
                    bilateral free trade and investment treaties which enable the State parties
                    to those treaties, by joint decision, at the request of one of them, to
                    declare their interpretation of a provision of the treaty. That interpreta-
                    tion is binding on the tribunal hearing an investment dispute including
                    those brought by the investor. That situation bears little resemblance to
                    the present one : parties to treaties are in general free to agree on their
                    interpretation, while in the present case the Court is concerned with the
                    initiation of a review process to be carried out by an independent tribu-
                    nal.


                        44. As the Court said, on the only other occasion in which a special-
                    ized agency sought an opinion in terms of Article XII of the Annex to the
                    Statute of the ILOAT, “[t]he principle of equality of the parties follows
                    from the requirements of good administration of justice” (Advisory
                    ­Opinion, I.C.J Reports 1956, p. 86). That principle must now be under-
                     stood as including access on an equal basis to available appellate or simi-
                     lar remedies unless an exception can be justified on objective and
                     reasonable grounds (see paragraph 39 above). For the reasons given,
                     questions may now properly be asked whether the system established in
                     1946 meets the present‑day principle of equality of access to courts and
                     tribunals. While the Court is not in a position to reform this system, it

                    23




7 CIJ1030.indb 42                                                                                     20/11/13 13:54

                    30 	       judgment no. 2867 of the ilo (advisory opinion)

                    can attempt to ensure, so far as possible, that there is equality in the pro-
                    ceedings before it. The Court now turns to that question.

                       45. In the present case, as in the four earlier applications for review of
                    judgments of administrative tribunals, the unequal position before the
                    Court of the employing institution and its official, arising from provisions
                    of the Court’s Statute, has been substantially alleviated by two decisions
                    of the Court. First, in its Order of 29 April 2010, the Court decided that
                    the President of the Fund was to transmit to the Court any statement set-
                    ting forth the views of Ms Saez García which she might wish to bring to
                    the attention of the Court and fixed the same time‑limits for her as for the
                    Fund for the filing of written statements in the first round of written argu-
                    ment and comments in the second round. The second step the Court took
                    was to decide that there would be no oral proceedings ; when the Fund
                    reiterated its request that the Court should hold hearings, it confirmed its
                    previous decision of principle. As has been clear since 1956 when the
                    Court first addressed the matter of procedure in cases involving reviews
                    of judgments of administrative tribunals, the Court’s Statute does not
                    allow individuals to appear in hearings in such cases, by contrast to inter-
                    national organizations concerned (Advisory Opinion, I.C.J Reports 1956,
                    p. 86 ; see also Application for Review of Judgement No. 158 of the United
                    Nations Administrative Tribunal, Advisory Opinion, I.C.J. Reports 1973,
                    pp. 179-180, para. 34).

                       46. The process was not without its difficulties. The Court mentions
                    three matters. The first relates to the documentary record : the filing of “all
                    documents likely to throw light upon the question” in terms of Article 65,
                    paragraph 2, of the Court’s Statute was not completed until July 2011 and
                    following three requests from the Court — that is, fully 15 months after the
                    submission of the request for the Advisory Opinion (see paragraphs 13‑15
                    above). The second is the failure of IFAD to inform Ms Saez García in a
                    timely way of the procedural requests it was making to the Court. And the
                    third is IFAD’s initial failure to transmit to the Court certain communica-
                    tions from Ms Saez García. That last position was based on the proposi-
                    tion that the matter before the Court was not a matter between the Fund
                    and Ms Saez García but between the Fund and the ILO. The Court has
                    already commented on this proposition (see paragraphs 41‑42 above).
                       47. Notwithstanding these difficulties, the Court concludes that, by the
                    end of the process, it does have the information it requires to decide on
                    the questions submitted ; that both the Fund and Ms Saez García have
                    had adequate and in large measure equal opportunities to present their
                    case and to answer that made by the other ; and that, in essence, the prin-
                    ciple of equality in the proceedings before the Court, required by its
                    inherent judicial character and by the good administration of justice, has
                    been met.

                                                          *
                    24




7 CIJ1030.indb 44                                                                                     20/11/13 13:54

                    31 	       judgment no. 2867 of the ilo (advisory opinion)

                       48. In light of the analysis above, the Court maintains its concern
                    about the inequality of access to the Court arising from the review pro-
                    cess under Article XII of the Annex to the Statute of the ILOAT. In addi-
                    tion, the Court remains concerned about the length of time it took the
                    Fund to comply with the procedures aimed at ensuring equality in the
                    present proceedings. Nevertheless, taking the circumstances of the case as
                    a whole, and in particular the steps it has taken to reduce the inequality
                    in the proceedings before it, the Court considers that the reasons that
                    could lead it to decline to give an advisory opinion are not sufficiently
                    compelling to require it to do so.

                                                       *   *

                                                   IV. Merits

                       49. The request for an advisory opinion from the Court concerns the
                    validity of the judgment given by the ILOAT relating to Ms Saez Gar-
                    cía’s contract of employment. The Court notes that that contract of
                    employment, as extended, was governed by the Personnel Policies Man-
                    ual (hereinafter “PPM”) and the Human Resources Handbook, until
                    22 July 2005. From that date, the PPM and Human Resources Hand-
                    book were replaced by a document entitled “IFAD Human Resources
                    Policy” and the Human Resources Procedures Manual (hereinafter
                    “HRPM”), respectively. Accordingly, subsequent events, such as the
                    facilitation process and the convening of the Joint Appeals Board referred
                    to in paragraphs 70 and 77 below, were governed by the latter documents.
                    The Court will refer hereinafter to the titles of the documents in force at
                    the time of events being considered.

                       50. In December 2005, a decision was made not to renew Ms Saez Gar-
                    cía’s contract of employment as from March 2006 on the alleged basis
                    that her post was being abolished. She challenged that decision by filing
                    an appeal with the Joint Appeals Board of the Fund (hereinafter the
                    “JAB”) under the HRPM. On 13 December 2007 the JAB unanimously
                    recommended that Ms Saez García be reinstated and that she be awarded
                    a payment of lost salaries, allowances and entitlements. On 4 April 2008
                    the President of the Fund rejected the recommendations. Ms Saez García
                    then filed on 8 July 2008 a complaint with the Tribunal requesting it to
                    “quash the decision of the President of IFAD rejecting the complainant’s
                    appeal”, order her reinstatement and make various monetary awards.
                    Following two rounds of written submissions (oral hearings were not
                    sought), the Tribunal, in its judgment of 3 February 2010, decided that
                    “[t]he President’s decision of 4 April 2008 is set aside” and made orders
                    for the payment of damages and costs.



                    25




7 CIJ1030.indb 46                                                                                 20/11/13 13:54

                    32 	       judgment no. 2867 of the ilo (advisory opinion)

                       51. The Fund contends, as it did before the Tribunal, that Ms Saez Gar-
                    cía was a staff member of the Global Mechanism and not of IFAD and
                    that her employment status has to be assessed in the context of the
                    arrangement for the housing of the Global Mechanism made between the
                    Fund and the COP.
                       The Court first considers the powers of, and relationships between,
                    those various bodies. It will then turn to the documents relating specifi-
                    cally to Ms Saez García’s employment.

                       52. Part III of the UNCCD, which came into force in 1996, is entitled
                    “Action Programmes, Scientific and Technical Co-operation and Sup-
                    porting Measures” and contains three sections addressed to each of those
                    matters. The section on “Supporting Measures” imposes obligations on
                    the State parties to the Convention relating to capacity building, financial
                    resources and financial mechanisms (Arts. 19‑21). Under Article 21, para-
                    graph 4, a “Global Mechanism” is established “[i]n order to increase the
                    effectiveness and efficiency of existing financial mechanisms”. It is “to
                    promote actions leading to the mobilization and channelling of substan-
                    tial financial resources . . . to affected developing country Parties”. It is to
                    function under the authority and guidance of the COP and to be account-
                    able to it. Under paragraph 5, the COP was to identify, at its first ordi-
                    nary session, an organization to house the Global Mechanism.
                    Paragraph 6 provides this elaboration : the COP was to make appropriate
                    arrangements with the housing organization “for the administrative oper-
                    ations of such Mechanism, drawing to the extent possible on existing
                    budgetary and human resources”. According to paragraph 5, the COP
                    was to agree with the organization upon modalities to ensure, among
                    other things, that the mechanism (a) prepares an inventory of co‑opera-
                    tion programmes that are available to implement the UNCCD, (b) pro-
                    vides advice, on request, to parties on innovative methods of financing
                    and related matters, (c) provides interested parties and organizations
                    with information on sources of funds and funding patterns to facilitate
                    co‑ordination between them, and (d) reports to the COP on its activities.
                    


                      Before the Court sets out the terms of the agreement between the COP
                    and IFAD, it refers to relevant provisions of the Convention concerning
                    the COP and its Permanent Secretariat.
                      53. Part IV of the Convention, entitled “Institutions”, follows immedi-
                    ately the provisions of Article 21 which have just been discussed. It pro-
                    vides for the establishment of the COP, a Permanent Secretariat (replacing
                    an interim Secretariat established by United Nations General Assembly
                    resolution 47/188 of 22 December 1992 and referred to in Article 35 of the
                    UNCCD) and a Committee on Science and Technology as a subsidiary
                    body of the COP (Arts. 22, 23 and 24). The Conference’s powers include
                    the power to establish subsidiary bodies, to approve a programme and a

                    26




7 CIJ1030.indb 48                                                                                      20/11/13 13:54

                    33 	       judgment no. 2867 of the ilo (advisory opinion)

                    budget, and to make arrangements, at its first session, for a Permanent
                    Secretariat (Art. 22, paras. 2 (c) and (g), and Art. 23, para. 3). The Per-
                    manent Secretariat’s functions include : to enter, under the guidance of
                    the Conference of the Parties, into such administrative and contractual
                    arrangements as may be required for the effective discharge of its func-
                    tions (Art. 23, para. 2 (e)).


                        54. So far as the arrangement for the housing of the Global Mecha-
                    nism is concerned, the COP, at its first session, held in 1997, decided to
                    select IFAD for that purpose. In 1999 the Conference and the Fund
                    signed a “Memorandum of Understanding . . . regarding the Modalities
                    and Administrative Operations of the Global Mechanism” (hereinafter
                    the “MOU”). The MOU provides, under Section II A, that “[w]hile the
                    Global Mechanism will have a separate identity within the Fund, it will
                    be an organic part of the structure of the Fund directly under the Presi-
                    dent of the Fund”. It also provides, under Section II D, that the Manag-
                    ing Director of the Global Mechanism shall be nominated by the
                    Administrator of the United Nations Development Programme and
                    appointed by the President of the Fund and that, in discharging his or her
                    responsibilities, the Managing Director shall report directly to the Presi-
                    dent of IFAD. Under paragraph (1) of Section III A, headed “Relation-
                    ship of the Global Mechanism to the Conference”, the Global Mechanism
                    functions under the authority of the COP and is fully accountable to it.
                    Under paragraph (2) of the same section, the chain of accountability runs
                    directly from the Managing Director to the President of the Fund to the
                    COP, and the Managing Director submits reports to the COP on behalf
                    of the President of the Fund. Under Section III A, paragraph (4), the
                    Global Mechanism’s work programme and budget, including proposed
                    staffing, are prepared by the Managing Director, reviewed and approved
                    by the Fund’s President and forwarded to the Executive Secretary of the
                    Convention for consideration in the preparation of the budget estimates
                    of the Convention. Under Section II B, the resources of the Global
                    ­Mechanism are held by the Fund in various accounts. Under Section IV B,
                     the Managing Director, on behalf of the President, submits reports on
                     the Global Mechanism’s activities to each ordinary session of the COP.
                     The Fund and Convention Secretariat are to co‑operate in various ways.
                     The final substantive provision of the MOU, Section VI, entitled “Admin-
                     istrative Infrastructure”, provides that the Global Mechanism shall be
                     located at the headquarters of the Fund in Rome where it “shall enjoy full
                     access to all of the administrative infrastructure available to the Fund
                     offices, including appropriate office space, as well as personnel, financial,
                     communications and information management services”. The terms of
                     that provision reflect those of paragraph 6 of Article 21 of the UNCCD
                     set out above (see paragraph 52 above).



                    27




7 CIJ1030.indb 50                                                                                    20/11/13 13:54

                    34 	       judgment no. 2867 of the ilo (advisory opinion)

                       55. For its Permanent Secretariat, the COP made an arrangement with
                    the United Nations. The General Assembly approved the institutional
                    linkage between the Secretariat of the Convention and the United Nations
                    in accordance with the offer made by the Secretary‑General and accepted
                    by the COP (General Assembly resolution 52/198 of 18 December 1997
                    and COP decision No. 3/COP.1). Under the arrangement, the Secretariat
                    functions under the authority of the Secretary‑General as chief adminis-
                    trative officer of the organization (UN doc. A/52/549 of 11 Novem-
                    ber 1997, para. 25). While institutionally linked to the United Nations,
                    the Secretariat is not fully integrated in the work programme and man-
                    agement structure of any particular department or programme (ibid.,
                    para. 26 ; COP decision No. 3/COP.1 and General Assembly resolu-
                    tion 52/198 of 18 December 1997, eighth preambular paragraph).

                       56. The General Assembly also noted that the COP had decided to
                    accept the offer of the Government of Germany to host the Convention
                    Secretariat in Bonn (General Assembly resolution 52/198 of 18 Decem-
                    ber 1997, para. 3). In 1998, the Secretariat of the Convention, the Gov-
                    ernment of the Federal Republic of Germany and the United Nations
                    concluded an Agreement concerning the Headquarters of the Conven-
                    tion’s Permanent Secretariat (UNTS, Vol. 2029, p. 316). Under the Agree-
                    ment, the Convention Secretariat possesses, in the host country, the legal
                    capacity to contract, to acquire and dispose of movable and immovable
                    property, and to institute legal proceedings (ibid., Art. 4 ; see also Arts. 3
                    and 4 of the Agreement between the United Nations and the Federal
                    Republic of Germany relating to the Headquarters of the United Nations
                    Volunteers Programme, 10 November 1995 (UNTS, Vol. 1895, p. 103),
                    which is applicable, mutatis mutandis, to the Permanent Secretariat).
                       57. The Court observes that, under Part IV of the Convention entitled
                    “Institutions”, the COP and the Permanent Secretariat are expressly estab-
                    lished as such. These institutions are given the following powers : in the case
                    of the COP, it is given the power to “make appropriate arrangements” to
                    house the Global Mechanism, to “undertake necessary arrangements” for
                    the financing of its subsidiary bodies and to “make arrangements” for the
                    functioning of the Permanent Secretariat (Arts. 21 (6), 22 (2) (g) and 23 (3),
                    respectively) ; in the case of the Permanent Secretariat, it is given the gen-
                    eral power “to enter, under the guidance of the Conference of the Parties,
                    into such administrative and contractual arrangements as may be required
                    for the effective discharge of its functions” (Art. 23 (2) (e)).

                       As the above account indicates, both have exercised those powers. By
                    contrast, the Global Mechanism is not included in Part IV of the Conven-
                    tion. It is not given any express powers of contracting or entering into
                    any agreement by the Convention nor by a headquarters agreement such
                    as that relating to the Permanent Secretariat. Moreover, the record before
                    the Court does not include any instances of it entering into contracts or
                    agreements. IFAD, on 14 May 2010, during the period when the first

                    28




7 CIJ1030.indb 52                                                                                     20/11/13 13:54

                    35 	       judgment no. 2867 of the ilo (advisory opinion)

                    round of written statements was being prepared, wrote to the Managing
                    Director of the Global Mechanism seeking information on that matter in
                    the following terms :
                            “In order to help us prepare our submission to the ICJ, IFAD
                         kindly requests that your Office supply a comprehensive list of all
                         agreements and legal documents signed between the Global Mecha-
                         nism and other entities, including international organizations and
                         private entities. We intend to provide this list as part of our submis-
                         sion to the ICJ in order to show that the GM is recognized as having
                         the capacity to enter into agreements.” (UN doc. ICCD/COP(10)/
                         INF.3 of 11 August 2011, p. 30.)

                    The written statement of IFAD submitted five months later includes no
                    such list.
                       58. The position of the Global Mechanism may also be contrasted
                    with that of IFAD, its housing body. The Agreement establishing IFAD
                    expressly provides that “[t]he Fund shall possess international legal per-
                    sonality” (Art. 10, Sec. 1). Its privileges and immunities are defined by
                    reference to the Convention on the Privileges and the Immunities of the
                    Specialized Agencies of 21 November 1947 (Art. 10, Sec. 2, of the Agree-
                    ment establishing IFAD). Under Article II, Section 3, of that Conven-
                    tion, specialized agencies subject to it, which include IFAD, are given the
                    express capacity to contract, to acquire and dispose of movable and
                    immovable property, and to institute legal proceedings in those States,
                    including Italy, which are parties to the Convention.
                       59. The Court recalls a point made by the Fund in its response to a
                    question put by a Member of the Court to IFAD — and through it to
                    Ms Saez García. According to the Fund, should the Court decline to pro-
                    vide an advisory opinion, it would forsake the opportunity to “assist the
                    international community by clarifying how the rules concerning the
                    ILOAT’s jurisdiction should operate in respect of entities hosted by inter-
                    national organizations”. The Fund contends that this phenomenon of
                    “hosting” arrangements is “one of the most significant developments
                    since the adoption of Article XII of the ILOAT Statute in 1946”.
                       60. The Court is aware that there exists a range of hosting arrange-
                    ments between international organizations which are concluded for a
                    variety of reasons. Each arrangement is distinct and has different charac-
                    teristics. There are hosting arrangements between two entities having
                    separate legal personalities, and there are others concluded for the benefit
                    of an entity without legal personality. An example of the former is the
                    arrangement between the World Intellectual Property Organization — as
                    the hosting organization — and the International Union for the Protec-
                    tion of New Varieties of Plants — as the hosted organization — which
                    has legal personality under Article 24, paragraph 1, of its constituent
                    instrument, the International Convention for the Protection of New Vari-
                    eties of Plants of 2 December 1961.

                    29




7 CIJ1030.indb 54                                                                                  20/11/13 13:54

                    36 	       judgment no. 2867 of the ilo (advisory opinion)

                       61. By contrast, with regard to the Global Mechanism, the Court notes
                    that the Convention directs the COP to identify an organization to house
                    it and to make appropriate arrangements with such an organization for
                    its administrative operations. It was for this reason that a Memorandum
                    of Understanding was concluded between the COP and IFAD in 1999 as
                    described in paragraph 54 above. Neither the Convention nor the MOU
                    expressly confer legal personality on the Global Mechanism or otherwise
                    endow it with the capacity to enter into legal arrangements. Further, in
                    light of the different instruments setting up IFAD, the COP, the Global
                    Mechanism and the Permanent Secretariat, and of the practice included
                    in the record before the Court, the Global Mechanism had no power and
                    has not purported to exercise any power to enter into contracts, agree-
                    ments or “arrangements”, internationally or nationally.




                                                         *
                                            A. Response to Question I
                      62. The Court now turns to the questions put to it for an advisory
                    opinion and notes that such questions should be asked in neutral terms
                    rather than assuming conclusions of law that are in dispute. They should
                    not include reasoning or argument. The questions asked in this case
                    depart from that standard as reflected in normal practice. The Court will
                    nevertheless address them.
                      63. The first question put to the Court is formulated as follows :
                            “Was the ILOAT competent, under Article II of its Statute, to hear
                         the complaint introduced against the International Fund for Agricul-
                         tural Development (hereby the Fund) on 8 July 2008 by Ms A. T. S. G.,
                         an individual who was a member of the staff of the Global Mechanism
                         of the United Nations Convention to Combat Desertification in
                         Those Countries Experiencing Serious Drought and/or Desertifica-
                         tion, Particularly in Africa (hereby the Convention) for which the
                         Fund acts merely as housing organization?”

                       64. The Court is requested to give its opinion on the competence of the
                    ILOAT to hear the complaint brought against the Fund by Ms Saez Gar-
                    cía on 8 July 2008. The competence of the Tribunal regarding complaints
                    filed by staff members of organizations other than the ILO is based on
                    Article II, paragraph 5, of its Statute, according to which
                         “[t]he Tribunal shall also be competent to hear complaints alleging
                         non‑observance, in substance or in form, of the terms of appointment
                         of officials and of provisions of the Staff Regulations of any other
                         international organization meeting the standards set out in the Annex”

                    30




7 CIJ1030.indb 56                                                                                 20/11/13 13:54

                    37 	       judgment no. 2867 of the ilo (advisory opinion)

                    to the Statute of the ILOAT and having made a declaration recognizing
                    the jurisdiction of the Tribunal.
                       65. The Fund recognized the jurisdiction of the Tribunal and accepted
                    its Rules of Procedure with effect from 1 January 1989 (see paragraph 20
                    above). However, as implied in the formulation of its first question to the
                    Court, the Fund considers Ms Saez García
                         “a member of the staff of the Global Mechanism of the United
                         Nations Convention to Combat Desertification in Those Countries
                         Experiencing Serious Drought and/or Desertification, Particularly in
                         Africa (hereby the Convention) for which the Fund acts merely as
                         housing organization”.
                       The Fund therefore objected to the jurisdiction of the Tribunal with
                    respect to the complaint filed by Ms Saez García, and in particular her
                    pleas alleging that the Managing Director of the Global Mechanism
                    exceeded his authority in deciding not to renew her contract and that the
                    approved core budget of the Global Mechanism did not require the elim-
                    ination of her post.
                       66. Before the Tribunal, the Fund contended that its acceptance of the
                    jurisdiction of the ILOAT did not extend to entities that are hosted by it
                    pursuant to international agreements. It maintained that the Global
                    Mechanism was not an organ of the Fund, and that, even if the Fund
                    administered the Global Mechanism, this did not make the Complainant
                    a staff member of the Fund ; nor did it make the actions of the Managing
                    Director of the Global Mechanism attributable to the Fund. According
                    to the Fund, despite the fact that the staff regulations, rules and policies
                    of IFAD were applied to the Complainant, she was not a staff member of
                    the Fund. Conversely, the Complainant submitted that she was a staff
                    member of IFAD throughout the relevant period until her separation on
                    15 March 2006, and that her letters of appointment and renewal of con-
                    tract all offered her an appointment with the Fund.
                       67. In its Judgment No. 2867 of 3 February 2010, the Tribunal rejected
                    the jurisdictional objections made by the Fund and declared itself compe-
                    tent to entertain all the pleas set out in the complaint submitted by
                    Ms Saez García. After examining the Fund’s argument that the Tribunal
                    did not have jurisdiction because the Fund and the Global Mechanism
                    had separate legal identities, the Tribunal observed that :

                            “The fact that the Global Mechanism is an integral part of the
                         Convention and is accountable to the Conference does not necessitate
                         the conclusion that it has its own legal identity . . . Nor does the
                         stipulation in the MOU that the Global Mechanism is to have a ‘sep-
                         arate identity’ indicate that it has a separate legal identity, or more
                         precisely for present purposes, that it has separate legal personality.”
                         (Judgment No. 2867, p. 11, para. 6.)


                    31




7 CIJ1030.indb 58                                                                                   20/11/13 13:54

                    38 	       judgment no. 2867 of the ilo (advisory opinion)

                      The Tribunal then referred to the provisions of the MOU, and stated
                    that :
                             “[I]t is clear that the words ‘an organic part of the structure of the
                          Fund’ indicate that the Global Mechanism is to be assimilated to the
                          various administrative units of the Fund for all administrative pur-
                          poses. The effect of this is that administrative decisions taken by the
                          Managing Director in relation to staff in the Global Mechanism are,
                          in law, decisions of the Fund.” (Judgment No. 2867, p. 12, para. 7.)
                          
                      Following this analysis, the Tribunal concluded as follows :
                            “Given that the personnel of the Global Mechanism are staff mem-
                         bers of the Fund and that the decisions of the Managing Director
                         relating to them are, in law, decisions of the Fund, adverse adminis-
                         trative decisions affecting them are subject to internal review and
                         appeal in the same way and on the same grounds as are decisions
                         relating to other staff members of the Fund. So too, they may be the
                         subject of a complaint to this Tribunal in the same way and on the
                         same grounds as decisions relating to other staff members.” (Ibid.,
                         p. 14, para. 11.)
                       68. It is this confirmation by the Tribunal of its “competence to hear”
                    the complaint filed by Ms Saez García that is challenged by the Executive
                    Board of the Fund, under Article XII of the Annex to the Statute of the
                    ILOAT and is the object of the first question put to the Court as repro-
                    duced in paragraph 63 above. To answer this question, the Court has to
                    consider whether the Tribunal had the competence to hear the complaint
                    submitted by Ms Saez García in accordance with Article II, paragraph 5,
                    of its Statute. According to this provision, for the Tribunal to exercise its
                    jurisdiction it is necessary that there should be a complaint alleging
                    non‑observance of the “terms of appointment of officials” of an organiza-
                    tion that has accepted its jurisdiction or “of provisions of the Staff Regu-
                    lations” of such an organization. It follows from this that the Tribunal
                    could hear the complaint only if the complainant was an official of an
                    organization that has recognized the jurisdiction of the Tribunal, and if
                    the complaint related to the non‑observance of the terms of appointment
                    of such an official or the provisions of the staff regulations of the organi-
                    zation. The first set of conditions has to be examined with reference to the
                    competence ratione personae of the Tribunal, while the second has to be
                    considered within the context of its competence ratione materiae.
                       69. The Court will examine these two sets of conditions below. How-
                    ever, before doing so, a brief overview of the factual background to the
                    case decided by the Tribunal is warranted.

                    1. Factual background
                      70. Ms Saez García, a national of Venezuela, was offered by IFAD on
                    1 March 2000 a two‑year fixed‑term contract at P‑4 level to serve as a

                    32




7 CIJ1030.indb 60                                                                                     20/11/13 13:54

                    39 	       judgment no. 2867 of the ilo (advisory opinion)

                    Programme Officer in the Global Mechanism. She accepted this offer on
                    17 March 2000. Subsequently, her contract was twice extended, to
                    15 March 2004 and 15 March 2006, respectively. In addition, her title
                    changed to “Programme Manager, Latin America Region”, from
                    22 March 2002, and is subsequently referred to, in the notice of
                    non‑renewal of her contract from the Managing Director of the Global
                    Mechanism, as “[P]rogramme [M]anager for GM’s regional desk for
                    Latin America and the Caribbean”. By a memorandum of 15 Decem-
                    ber 2005, the Managing Director of the Global Mechanism informed her
                    that the COP had decided to cut the Global Mechanism’s budget for
                    2006‑2007 by 15 per cent. As a result, the number of staff paid through
                    the core budget had to be reduced. Her post would therefore be abolished
                    and her contract would not be renewed upon expiry on 15 March 2006.
                    He offered her a six‑month contract as consultant from 26 March to
                    15 September 2006 as “an attempt to relocate her and find a suitable
                    alternative employment”. Ms Saez García did not accept that contract.

                       On 10 May 2006, Ms Saez García requested a facilitation process,
                    which ended with no settlement on 22 May 2007. She then filed an appeal
                    with the JAB on 27 June 2007, challenging the Managing Director’s deci-
                    sion of 15 December 2005. In its report of 13 December 2007, the JAB
                    unanimously recommended that Ms Saez García be reinstated within the
                    Global Mechanism under a two‑year fixed‑term contract and that the
                    Global Mechanism pay her an amount equivalent to all the salaries,
                    allowances and entitlements she had lost since March 2006.


                      By a memorandum of 4 April 2008, the President of the Fund informed
                    Ms Saez García that he had decided to reject the recommendations of the
                    JAB. It is this decision of the President of the Fund that was impugned
                    before ILOAT and set aside by it (see paragraph 50 above).


                    2. Jurisdiction ratione personae of the Tribunal in relation to the complaint
                       submitted by Ms Saez García
                      71. Since recourse to the ILOAT is open to staff members of IFAD,
                    the Court will now consider whether Ms Saez García was an official of
                    the Fund, or of some other entity that did not recognize the jurisdiction
                    of the Tribunal. The Court notes that the word “official”, used in the ILO
                    Staff Regulations, as well as in the Statute of the Tribunal, and the words
                    “staff member”, used in the staff regulations and rules of many other
                    organizations, may be considered to have the same meaning in the pres-
                    ent context ; the Court thus will use both terms interchangeably. The
                    document entitled “IFAD Human Resources Policy” defines a staff mem-
                    ber as “a person or persons holding a regular, career, fixed‑term, tempo-
                    rary or indefinite contract with the Fund”. To qualify as a staff member

                    33




7 CIJ1030.indb 62                                                                                   20/11/13 13:54

                    40 	       judgment no. 2867 of the ilo (advisory opinion)

                    of the Fund, Ms Saez García would have to hold one of the above‑men-
                    tioned contracts with the Fund.


                        72. The Court notes that on 1 March 2000, Ms Saez García received an
                    offer of employment, written on the Fund letterhead, for “a fixed‑term
                    appointment for a period of two years with the International Fund for
                    Agricultural Development (IFAD)”. The letter stated that the appoint-
                    ment “[would] be made in accordance with the general provisions of the
                    IFAD Personnel Policies Manual . . . [and] with such Administrative
                    Instructions as may be issued . . . regarding the application of the
                    ­Manual”. The offer of appointment also noted that her contract might be
                     terminated by IFAD with one month’s written notice and that she was
                     subject to a probationary period as prescribed in Section 4.8.2 of the PPM.
                     Moreover, under the terms of the offer, she was required to give written
                     notice of at least one month to IFAD of any desire to terminate her con-
                     tract. The renewals of her contract to March 2004 and to March 2006,
                     respectively, referred to an “extension of [her] appointment with the Inter-
                     national Fund for Agricultural Development”. It was also said in the let-
                     ters of renewal that all other conditions of her employment would remain
                     unchanged and that her appointment would “continue to be governed by
                     the Personnel Policies Manual, together with the provisions of the Human
                     Resources Handbook regarding the application of the Manual”.
                        73. The above‑mentioned facts are not contested by the Fund. In its
                     written statement to the Court, the Fund makes the following observa-
                     tions :
                            “It is true that the offer and extension letters in the case of the
                         Complainant were all issued on IFAD letterhead by IFAD officials
                         and all of them refer to an ‘appointment with the International Fund
                         for Agricultural Development’. The initial offer letter dated
                         1 March 2000, which was signed by the Director of the Fund’s Per-
                         sonnel Division, also stated that the Complainant’s ‘employment may
                         be terminated by IFAD’ and that she ‘will be required to give written
                         notice of at least one month to IFAD’ should she wish to terminate
                         her employment during the probationary period. While the two exten-
                         sion letters are silent on termination and resignation, both state that
                         ‘[a]ll other conditions of employment will remain unchanged’.”

                       74. Notwithstanding the above, the Fund maintains that Ms Saez Gar-
                    cía was not an IFAD official, but a staff member of the Global Mecha-
                    nism which has not recognized the jurisdiction of the Tribunal. In this
                    connection, it refers to the fact that the 1 March 2000 contract also con-
                    tained the following statement :
                            “The position you are being offered is that of Programme Officer
                         in the Global Mechanism of the Convention to Combat Desertifica-

                    34




7 CIJ1030.indb 64                                                                                   20/11/13 13:54

                    41 	       judgment no. 2867 of the ilo (advisory opinion)

                         tion, Office of the President (OP), in which capacity you would be
                         responsible to the Managing Director of the Global Mechanism.”

                    It also argues that, throughout her employment with the Global Mecha-
                    nism, Ms Saez García “was never charged with performing any of the
                    functions of the Fund, nor had she been employed by the Fund or per-
                    formed functions for the Fund prior to being employed by the Global
                    Mechanism”. Moreover, the Fund contends that IFAD and the Global
                    Mechanism are separate legal entities, and that the Tribunal should have
                    taken into account the consequences of this separation for its jurisdiction
                    with respect to the complaint filed by Ms Saez García.

                       75. Ms Saez García submits that she was a staff member of the Fund
                    and that the staff regulations and rules of the Fund applied to her. She
                    further contends that the Managing Director of the Global Mechanism
                    was an officer of the Fund and that his actions were, in law, the actions
                    of the Fund.
                       76. The Court observes that a contract of employment entered into
                    between an individual and an international organization is a source of rights
                    and duties for the parties to it. In this context, the Court notes that the offer
                    of appointment accepted by Ms Saez García on 17 March 2000 was made
                    on behalf of the Fund by the Director of its Personnel Division, and that the
                    subsequent renewals of this contract were signed by personnel officers of the
                    same Division of the Fund. The Fund does not question the authority vested
                    in these officials to act on its behalf on personnel matters. These offers were
                    made in accordance with the general provisions of the PPM, which then
                    contained the general conditions and terms of employment with the Fund,
                    as well as the respective duties and obligations of the Fund and the staff. As
                    the Court stated in its 1956 Advisory Opinion, staff regulations and rules of
                    the organization in question “constitute the legal basis on which the inter-
                    pretation of the contract must rest” (I.C.J. Reports 1956, p. 94). It follows
                    from this that an employment relationship, based on the above‑mentioned
                    contractual and statutory elements, was established between Ms Saez Gar-
                    cía and the Fund. This relationship qualified her as a staff member of the
                    Fund. The fact that she was assigned to perform functions related to the
                    mandate of the Global Mechanism does not mean that she could not be a
                    staff member of the Fund. The one does not exclude the other. In this con-
                    text, reference may also be made to the fact that IFAD included Ms Saez Gar-
                    cía’s name on the list of IFAD officials for whom the Organization claimed
                    privileges and immunities in the host country in accordance with the Con-
                    vention on the Privileges and Immunities of the Specialized Agencies.
                       77. Ms Saez García’s legal relationship with the Fund as a staff mem-
                    ber is further evidenced by the facts surrounding her appeal against the
                    decision to abolish the post of Programme Manager for the Global
                    Mechanism’s regional desk for Latin America and the Caribbean, and the
                    consequent non‑renewal of her fixed‑term appointment. Her appeals were

                    35




7 CIJ1030.indb 66                                                                                       20/11/13 13:54

                    42 	       judgment no. 2867 of the ilo (advisory opinion)

                    initially lodged with the internal machinery established by the Fund for
                    handling staff grievances, namely the facilitation process and the JAB.
                    The record before the Court includes no evidence that the Fund objected
                    to the use of these procedures by Ms Saez García. The facilitation process
                    was conducted by a facilitator appointed by the IFAD administration
                    and in accordance with Chapter 10 of the HRPM. That process was ter-
                    minated in accordance with paragraph 10.21.1 (b) of the HRPM. Simi-
                    larly, the JAB was convened under the terms of the HRPM and its report
                    and recommendations were submitted to the President of IFAD for con-
                    sideration in accordance with the procedures established by Chapter 10
                    (Sec. 10.38) of the HRPM. In a memorandum dated 4 April 2008, the
                    President of IFAD rejected the recommendations of the JAB to reinstate
                    Ms Saez García to a position in the Global Mechanism with a two‑year
                    fixed‑term contract from the date of reinstatement. However, the Presi-
                    dent’s memorandum does not contain any indication that Ms Saez Gar-
                    cía was not a staff member of the Fund. On the contrary, it is stated in the
                    memorandum that “the non‑renewal of your fixed‑term contract was in
                    accordance with Section 1.21.1 of the IFAD HRPM”. There is also noth-
                    ing to suggest that, in rejecting the recommendation of the JAB, the Pres-
                    ident was acting otherwise than in his capacity as the President of IFAD.
                    



                       78. The Court turns now to the other arguments submitted by the
                    Fund to support its contention that Ms Saez García was not a staff mem-
                    ber of the Fund. First, the Fund refers to an administrative instruction
                    issued by IFAD in the form of a President’s Bulletin on 21 January 2004
                    which, according to the Fund, was meant “to refine and clarify the legal
                    position of the personnel working for the Global Mechanism”, and
                    quotes paragraph 11 (c) of the Bulletin in which it is stated that :
                         “IFAD’s rules and regulations on the provision of career contracts
                         for fixed‑term staff shall not apply to the staff of the Global Mecha-
                         nism, except for those that have already received a career contract as
                         a result of their earlier employment with IFAD”.
                      For the Fund, this stipulation makes clear that “while Global Mecha-
                    nism staff are not IFAD staff, some of IFAD’s rules and regulations
                    apply mutatis mutandis to Global Mechanism staff”.

                      Secondly, the Fund asserts that, although the Tribunal acknowledged
                    that IFAD took the position that “neither the COP nor the GM has rec-
                    ognized the jurisdiction of the Tribunal”, it did not address this point
                    explicitly in its ruling and proceeded to exercise jurisdiction. Therefore,
                    the Fund invites the Court to take note of the fact that neither the Global
                    Mechanism nor the COP has recognized the jurisdiction of the Tribunal,
                    and that consequently the Tribunal lacked jurisdiction.

                    36




7 CIJ1030.indb 68                                                                                  20/11/13 13:54

                    43 	       judgment no. 2867 of the ilo (advisory opinion)

                       Thirdly, the Fund argues that the Tribunal did not have jurisdiction to
                    review the decision not to renew Ms Saez García’s contract which was
                    taken by the Managing Director of the Global Mechanism as he was not
                    “a member of IFAD’s staff in his dealings with the Complainant”. Accord-
                    ing to the Fund, the Tribunal had, therefore, no jurisdiction to examine
                    the decision of the Managing Director to abolish the post of Ms Saez Gar-
                    cía or the budgetary reasons underlying that decision.

                       79. The Court first notes that staff members of the Global Mechanism
                    are not eligible, under the terms of the IFAD President’s Bulletin men-
                    tioned above, for career appointments under the staff regulations and
                    rules of the Fund. This does not however put them outside the purview of
                    such provisions, nor deprive them of the possibility of being appointed on
                    the basis of renewable fixed‑term contracts. In this connection, the Court
                    recalls that the complaint filed by Ms Saez García with the ILOAT was
                    not about the alleged failure of IFAD to grant her a career contract, but
                    about the non‑renewal of her fixed‑term contract. The Court also recalls
                    that paragraph 10 of the same Bulletin provides that :

                           “As a matter of principle and where there is an absence of a specific
                         provision to the contrary, as specified below, the Global Mechanism
                         shall be subject to all provisions of IFAD’s Personnel Policies Manual
                         (PPM) and Human Resources Handbook (HRH), as they may be
                         amended.”
                       It is the Court’s view that the provisions of the IFAD President’s Bul-
                    letin constitute further evidence of the applicability of the staff regula-
                    tions and rules of IFAD to the fixed‑term contracts of Ms Saez García,
                    and provide additional indication of the existence of an employment rela-
                    tionship between her and the Fund.
                       80. The Court next takes note of the fact that, as underlined by the
                    Fund and based on the record before it, neither the COP nor the Global
                    Mechanism has accepted the jurisdiction of the ILOAT. The Tribunal did
                    not however base its jurisdiction with respect to the complaint filed by
                    Ms Saez García on such acceptance. The judgment rendered by the Tri-
                    bunal shows that it decided to exercise its jurisdiction after having con-
                    cluded that Ms Saez García and other staff members of the Global
                    Mechanism were staff members of the Fund and, as such, were entitled to
                    submit complaints to the Tribunal in the same way and on the same
                    grounds as other staff members of the Fund.
                       81. Finally, with respect to the Fund’s contention that the Managing
                    Director of the Global Mechanism was not a staff member of IFAD, the
                    Court considers that the status of the Managing Director has no rele-
                    vance to the Tribunal’s jurisdiction ratione personae, which depends solely
                    on the status of Ms Saez García. The Court will examine the status of the
                    Managing Director, rather, in its treatment of the Tribunal’s jurisdiction
                    ratione materiae below.

                    37




7 CIJ1030.indb 70                                                                                  20/11/13 13:54

                    44 	       judgment no. 2867 of the ilo (advisory opinion)

                      82. In light of the above, the Court concludes that the Tribunal was
                    competent ratione personae to consider the complaint brought by
                    Ms Saez García against IFAD on 8 July 2008.

                    3. Jurisdiction ratione materiae of the Tribunal
                       83. As a staff member of the Fund, Ms Saez García had the right to
                    submit her complaint to the ILOAT. The HRPM provides in Sec-
                    tion 10.40.1 as follows :
                            “Staff members have the right to appeal to the ILOAT, under the
                         procedures prescribed in its Statute and Rules, against : (a) final deci-
                         sions taken by the President ; and (b) after the expiration of the
                         period prescribed in para. 10.39.2 above, the failure of the President
                         to take a final decision.”
                       84. The Fund, however, argues that, even if it were to be assumed that
                     the Tribunal had jurisdiction ratione personae over the Complainant
                     because of her being a staff member of the Fund, the Tribunal would still
                     not have jurisdiction ratione materiae over the complaint. The Fund
                    emphasizes that, under the terms of Article II, paragraph 5, of the Statute
                    of the ILOAT, there are only two classes of complaints that the Tribunal
                    is competent to hear, namely : (1) complaints alleging “non‑observance, in
                    substance or form, of the terms of appointment of officials” ; and (2) com-
                    plaints alleging non‑observance “of provisions of the Staff Regulations”.
                    The Fund argues that, based on the text of the Complainant’s pleadings
                    submitted to the Tribunal, it is clearly not possible to fit her complaints
                    under the two classes of complaints set forth in Article II, paragraph 5, of
                    the Tribunal’s Statute. It asserts that the Complainant’s case was placed
                    entirely on a different basis, namely, paragraphs 4 and 6 of Section III A
                    of the MOU, which the Complainant used to argue, first, that the Manag-
                    ing Director exceeded his authority in deciding not to renew her contract
                    and, secondly, that the “core budget” approved by the Conference did
                    not require the abolition of her post. The reliance by the Complainant on
                    these provisions of the MOU was acknowledged and described by the
                    Tribunal in paragraph 4 of its judgment (p. 10). The Fund further argues
                    that the Tribunal lacked jurisdiction to entertain these submissions, which
                    did not contain allegations of non‑observance of IFAD staff regulations
                    and rules, and erred by nonetheless proceeding to adjudicate the Com-
                    plainant’s claims on this basis.
                       85. The Fund also contends that the Tribunal was not competent to
                    entertain the Complainant’s arguments as derived from the MOU, the
                    UNCCD or the COP’s decisions, as these are outside the scope of
                    ­Article II, paragraph 5, of the Tribunal’s Statute. According to the Fund,
                     the Tribunal, in reaching its conclusions, examined the internal decision‑
                     making process established by the Convention, even though neither the
                     COP nor any other organ or agent of the Convention is subject to the
                     Tribunal’s jurisdiction. Thus, for the Fund, the Tribunal treated the

                    38




7 CIJ1030.indb 72                                                                                    20/11/13 13:54

                    45 	       judgment no. 2867 of the ilo (advisory opinion)

                    ­ ispute as one concerning the interpretation and application of the MOU
                    d
                    and the COP’s decisions, instead of as a dispute concerning the interpre-
                    tation and application of the staff regulations and rules of the defendant
                    Organization. In IFAD’s view, given that the Tribunal chose this treat-
                    ment, it was not justified in confirming its jurisdiction and therefore its
                    decision is invalid.
                       86. Ms Saez García asserts that the large number of jurisdictional
                    questions raised by the Fund in its request for an advisory opinion sug-
                    gest that it is indeed going beyond the rulings on jurisdiction made by the
                    Tribunal, to question either the manner in which the Tribunal has exer-
                    cised its jurisdiction or the breadth of its considerations in hearing the
                    complaint.
                       87. The Court reiterates that the decision impugned before the Admin-
                    istrative Tribunal was that of the President of IFAD contained in a memo-
                    randum to Ms Saez García dated 4 April 2008 in which he rejected the
                    recommendations of the JAB to reinstate Ms Saez García. The JAB
                    unanimously found that :
                         “the Managing Director’s decision not to renew the Appellant’s
                         fixed‑term contract was beyond his authority and contrary to the rules
                         and spirit of the HRPM. In addition, no evidence was presented or
                         found to support the Respondent’s claim that the decision was made
                         in consultation with IFAD’s Management, specifically the President
                         who is ultimately responsible for the GM.” (JAB, Recommendations,
                         para. 31.)


                       In the notice of non‑renewal of Ms Saez García’s contract dated
                    15 December 2005, the Managing Director of the Global Mechanism
                    informed her that due to the decrease in the core budget of the Global
                    Mechanism, it was decided to abolish the post of Programme Manager
                    for the Global Mechanism’s regional desk for Latin America and the
                    Caribbean, which she had hitherto occupied. Ms Saez García challenged,
                    among other things, the decision of the Managing Director, in her com-
                    plaint to the Tribunal, and alleged that it was tainted with abuse of
                    authority and that he was not entitled to determine the Global Mecha-
                    nism’s programme of work independently of the COP and of the Presi-
                    dent of IFAD. The Fund objected to the Tribunal’s competence to
                    examine these allegations since they would involve the examination by
                    the Tribunal of the decision‑making process of the Global Mechanism for
                    which it had no jurisdiction. The Tribunal rejected these objections on the
                    ground that “decisions of the Managing Director relating to [staff in the
                    Global Mechanism] are, in law, decisions of the Fund”.
                       88. The Court cannot agree with the arguments of the Fund that the
                    Tribunal did not have competence to examine the decision of the Manag-
                    ing Director of the Global Mechanism. First, the Managing Director of
                    the Global Mechanism was a staff member of the Fund when the decision

                    39




7 CIJ1030.indb 74                                                                                 20/11/13 13:54

                    46 	       judgment no. 2867 of the ilo (advisory opinion)

                    of non‑renewal of Ms Saez García’s contract was taken. The letter of
                    appointment of the Managing Director of the Global Mechanism, which
                    was signed by the President of the Fund on 13 January 2005, provides that
                    the Managing Director was offered “a fixed‑term appointment for a period
                    of two years with the International Fund for Agricultural Development
                    (IFAD)”. In this capacity he was to be “directly responsible to the Presi-
                    dent of IFAD”. His appointment was “governed by the general provisions
                    of the IFAD Personnel Policies Manual . . . together with the provisions
                    of the Human Resources Handbook”. The Managing Director was
                    appointed at the D‑2 level and provided with a copy of IFAD’s Informa-
                    tion Circular IC/PE/03/11, which described the various components of
                    salaries, allowances and other benefits “to which IFAD staff members in
                    the professional category and above are entitled”. In addition, the Manag-
                    ing Director was required to participate in the Fund’s medical insurance
                    schemes. Moreover, the report of the JAB concerning the appeal of
                    Ms Saez García, while showing the Managing Director as the respondent,
                    indicates that he acted as such on behalf of IFAD, following designation
                    by the IFAD President. Thus, the record before the Court clearly indicates
                    that the Managing Director of the Global Mechanism, in his capacity as
                    an IFAD official, acted on behalf of IFAD at the time the decision was
                    taken not to renew the fixed‑term contract of Ms Saez García.
                       89. Secondly, the allegation by Ms Saez García in her complaint to the
                    Tribunal, according to which the non‑renewal of her appointment was
                    not based on valid reasons, or that it suffered from other substantive or
                    procedural flaws, falls within the category of allegations of non‑obser-
                    vance of the “terms of appointment of an official” as specified in Arti-
                    cle II, paragraph 5, of the Statute of the Tribunal. As was emphasized by
                    the Court in its 1956 Advisory Opinion :
                         “there is a relationship, a legal relationship, between the renewal and
                         the original appointment and, consequently, between the renewal and
                         the legal position of an official at the moment when his claim to
                         renewal is granted or denied . . . Thus the complainant, in claiming
                         to possess a right to renewal of his contract and in claiming that that
                         right had been infringed, was placing himself on the ground of
                         non‑observance of the terms of appointment.” (I.C.J. Reports 1956,
                         p. 94.)
                      90. Thirdly, the letters of appointment and renewal of contract of
                    Ms Saez García clearly stipulate that her appointment was made in accor-
                    dance with the general provisions of the PPM and any amendments
                    thereto, as well as such administrative instructions as may be issued from
                    time to time regarding the application of the Manual. The non‑obser-
                    vance of the provisions of these instruments, or those adopted subse-
                    quently to replace them (see paragraph 49 above), could be impugned
                    before the Tribunal in accordance with Article II, paragraph 5, of its Stat-
                    ute. In this connection, the Court observes that Ms Saez García alleged
                    violations of the HRPM before the Tribunal, notably violations of Sec-

                    40




7 CIJ1030.indb 76                                                                                  20/11/13 13:54

                    47 	       judgment no. 2867 of the ilo (advisory opinion)

                    tions 1.21.1 and 11.3.9 (b) (Judgment No. 2867, p. 4, para. B). Moreover,
                    the fact that the President of IFAD stated, in his memorandum rejecting
                    the JAB recommendations, that the non‑renewal of her contract “was in
                    accordance with the Human Resources Procedures Manual (HRPM),
                    Section 1.21.1” is further evidence of the link between her complaint to
                    the Tribunal and the staff regulations and rules of the Fund.


                       91. The Court, therefore, concludes that Ms Saez García’s complaint
                    to the ILOAT, following the decision of the Fund not to renew her con-
                    tract, falls within the scope of allegations of non‑observance of her terms
                    of appointment and of the provisions of the staff regulations and rules of
                    the Fund, as prescribed by Article II, paragraph 5, of the Statute of the
                    Tribunal. Consequently, the Court is of the view that the Tribunal was
                    competent ratione materiae to consider the complaint brought before it
                    by Ms Saez García in respect of the non‑renewal of her contract by
                    IFAD.
                       92. With regard to the Fund’s contention that the Tribunal lacked
                    jurisdiction to examine the provisions of the MOU and the decision‑­
                    making process of the COP in reaching its key decisions, as those matters
                    are outside the scope of Article II, paragraph 5, of its Statute, the Court
                    notes that the Tribunal first examined the MOU, as a preliminary ques-
                    tion regarding its jurisdiction in the context of the arguments of the parties,
                    and in connection with the extent to which it could legally review the
                    decision of the Managing Director of the Global Mechanism. In this con-
                    text, the Tribunal stated that the arguments of the Parties “[went] to the
                    powers and jurisdiction of the Tribunal and, on that account, must be
                    dealt with even though raised for the first time in [the] proceedings [before
                    the Tribunal]” (Judgment No. 2867, p. 9, para. 1). The Tribunal then ana-
                    lysed various provisions of the MOU, in particular paragraphs 4 and 6 of
                    Section III A, which deal with the accountability of the Global Mecha-
                    nism and its Managing Director to the COP.


                       93. The Court accepts that these matters are not directly related to the
                    provisions of the staff regulations and rules of IFAD, the alleged
                    non‑observance of which confers jurisdiction on the Tribunal to hear
                    complaints from the Fund’s staff members. The Court, however, recog-
                    nizes their relevance for the Tribunal’s determination of its own jurisdic-
                    tion in a case in which the Complainant’s status as a staff member of the
                    Fund was contested by the Fund itself on the basis of the arrangements
                    made between the COP and IFAD. In this context, the Court recalls that
                    the Fund, in its written submissions to the Tribunal in response to the
                    complaint filed by Ms Saez García, contended that the Fund and the
                    Global Mechanism were separate legal entities, and that the acts of the
                    Global Mechanism or those of its Managing Director were not attribut-
                    able to IFAD. Moreover, the Fund challenged the competence of the Tri-

                    41




7 CIJ1030.indb 78                                                                                     20/11/13 13:54

                    48 	       judgment no. 2867 of the ilo (advisory opinion)

                    bunal to review alleged flaws in the decision‑making of the Global
                    Mechanism and its Managing Director, since neither the COP nor the
                    Global Mechanism had accepted the jurisdiction of the ILOAT. In these
                    circumstances, the Court is of the opinion that the Tribunal could not
                    avoid determining whether it had jurisdiction to hear the complaint, and
                    examining the legal arrangements governing the relationship between the
                    Global Mechanism and the Fund, as well as the status and accountability
                    of the Managing Director of the Global Mechanism.

                      94. In light of the above, it is not necessary for the Court to give
                    detailed consideration to the arguments put forward by the Fund, in its
                    submissions to the Tribunal and to the Court, that the Tribunal lacked
                    jurisdiction to entertain the complaint because the Fund and the Global
                    Mechanism were separate legal entities, and the latter had never accepted
                    the jurisdiction of the Tribunal. Even if, contrary to the observation that
                    the Court has made in paragraph 61 above, the Global Mechanism did
                    have a separate legal personality and the capacity to conclude contracts,
                    the conclusions arrived at above would still be warranted, essentially on
                    the basis of the contractual documents examined and the provisions of
                    the IFAD staff regulations and rules.

                       95. The Court, therefore, finds, in response to the first question put to
                    it by IFAD, that the ILOAT was competent to hear the complaint intro-
                    duced against IFAD, in accordance with Article II of its Statute, in view
                    of the fact that Ms Saez García was a staff member of the Fund, and her
                    appointment was governed by the provisions of the staff regulations and
                    rules of the Fund.

                                                           *
                                        B. Response to Questions II to VIII
                       96. The Court, having decided to give an affirmative answer to the first
                    question, and having concluded that the Tribunal was justified in confirm-
                    ing its jurisdiction, is of the view that its answer to the first question put to
                    it by the Fund covers also all the issues on jurisdiction raised by the Fund
                    in Questions II to VIII of its request for an advisory opinion from the
                    Court. In addition to the issues of jurisdiction, two sets of other issues are
                    raised in these questions. First, Questions II to VIII are framed in such a
                    manner as to seek the opinion of the Court on the reasoning underlying the
                    conclusions reached by the Tribunal either on its jurisdiction or on the mer-
                    its of the complaint brought before it. Secondly, they contain references to
                    the possible existence of a fundamental fault in the procedure followed by
                    the Tribunal. The Court will briefly address these two sets of issues.
                       97. The Court reiterates that, under the terms of Article XII of the Annex
                    to the Statute of the ILOAT, a request for an advisory opinion seeking
                    review of a judgment of the Tribunal is limited to cases where a decision of

                    42




7 CIJ1030.indb 80                                                                                       20/11/13 13:54

                    49 	       judgment no. 2867 of the ilo (advisory opinion)

                    the Tribunal confirming its jurisdiction is challenged or where a fundamen-
                    tal fault in the procedure is alleged (see paragraph 29 above). The Court has
                    already addressed the IFAD Executive Board’s challenge to the decision of
                    the Tribunal confirming its jurisdiction. Not having a power of review with
                    regard to the reasoning of the Tribunal or the merits of its judgments under
                    Article XII of the Annex to the Statute of the ILOAT, the Court cannot give
                    its opinion on those matters. As the Court observed in its 1956 Advisory
                    Opinion, “the reasons given by the Tribunal for its decision on the merits,
                    after it confirmed its jurisdiction, cannot properly form the basis of a chal-
                    lenge to the jurisdiction of the Tribunal” (I.C.J. Reports 1956, p. 99).
                       98. Regarding the “fundamental fault in the procedure followed”, the
                    Court recalls that this concept was explained by the Court in its Advisory
                    Opinion of 1973 on the Application for Review of Judgement No. 158 of
                    the United Nations Administrative Tribunal as set out in paragraphs 30 to
                    31 above.
                       Questions II to VIII of IFAD do not identify any fundamental fault in
                    the procedure which may have been committed by the Tribunal in its
                    consideration of the complaint against the Fund. Neither the information
                    made available to the Court by the Fund, nor an analysis of the judgment
                    of the Tribunal, demonstrate a fundamental fault in its procedure. Thus,
                    in the view of the Court, these questions constitute either a repetition of
                    the question on jurisdiction, which the Court has already answered, or
                    have an object which concerns wider issues falling outside the scope of
                    Article XII of the Annex to the Statute of the ILOAT which was invoked
                    by the Fund as the basis of its request for an advisory opinion.

                                                           *
                                            C. Response to Question IX
                       99. Question IX put by the IFAD Executive Board in its request for an
                    advisory opinion is formulated as follows : “What is the validity of the
                    decision given by the ILOAT in its Judgment No. 2867 ?”
                       The Court, having answered in the affirmative the first question of
                    IFAD, and having therefore decided that the Tribunal was entirely justi-
                    fied in confirming its jurisdiction, and not having found any fundamental
                    fault in the procedure committed by the Tribunal, finds that the decision
                    given by the ILOAT in its Judgment No. 2867 is valid.

                                                           *
                                                       *       *

                      100. For these reasons,
                      The Court,
                      (1) Unanimously,
                      Finds that it has jurisdiction to give the advisory opinion requested ;

                    43




7 CIJ1030.indb 82                                                                                    20/11/13 13:54

                    50 	       judgment no. 2867 of the ilo (advisory opinion)

                      (2) Unanimously,
                      Decides to comply with the request for an advisory opinion ;
                      (3) Is of the opinion :
                      (a) with regard to Question I,
                      Unanimously,
                       That the Administrative Tribunal of the International Labour Organiza-
                    tion was competent, under Article II of its Statute, to hear the complaint
                    introduced against the International Fund for Agricultural Develop­
                    ment on 8 July 2008 by Ms Ana Teresa Saez García ;
                      (b) with regard to Questions II to VIII,
                      Unanimously,
                      That these questions do not require further answers from the Court ;
                      (c) with regard to Question IX,
                      Unanimously,
                       That the decision given by the Administrative Tribunal of the Interna-
                    tional Labour Organization in its Judgment No. 2867 is valid.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this first day of February, two thousand
                    and twelve, in three copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Secretary‑General of the
                    United Nations and the President of the International Fund for Agricul-
                    tural Development, respectively.

                                                                 (Signed) Hisashi Owada,
                                                                             President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                     Judge Cançado Trindade appends a separate opinion to the Advisory
                    Opinion of the Court ; Judge Greenwood appends a declaration to the
                    Advisory Opinion of the Court.

                                                                           (Initialled) H.O.
                                                                           (Initialled) Ph.C.



                    44




7 CIJ1030.indb 84                                                                                 20/11/13 13:54

